* Confidential Treatment Requested Under
17 C.F.R. §§200.80(b)(4), 200.83 and 240.24b-2



BECHTEL CORPORATION

CINGULAR PROJECT

BECHTEL CORPORATION
CINGULAR WIRELESS LLC
PROJECT
AGREEMENT
TECHNICAL SERVICES SUBCONTRACT

Subcontractor:

 

Wireless Facilities, Inc. (WFI)

 

Subcontract No.: 24872-PRO-SC6-CL00-00001

 

Address:

 

4810 Eastgate Mall

 

 

 

 

 

San Diego, CA 92121

 

 

Work Location: Multiple sites

 

sites

 

 

 

 

 

 

 

 

 

Issuing Office Atlanta, GA

 

 

 

 

 

Address:

Bechtel Corporation

 

Contact:

 

Paul Coffin

 

 

Attn: Jim Pearson

 

 

 

 

 

 

 

 

 

 

 

 

 

5680 Oakbrook Pkwy

 

 

 

 

 

 

Suite No.168

 

 

 

 

 

 

Norcross, Ga 30093

 

 

 

 

 

 

 

Telephone:

 

858.228.2154

 

 

 

E-Mail:

 

paul.coffin@wfinet.com

 

 

 

Facsimile:

 

858.228.2003

 

Register No.:

N/A

 

D-U-N-S No.:

 

88-445-713

 

Goods and Services Code:CL00

 

This subcontract is effective as of the 8th day of February, 2002, between
BECHTEL CORPORATION(CONTRACTOR), and the above named SUBCONTRACTOR who hereby
agree that all Work specified below shall be performed by the SUBCONTRACTOR in
accordance with all the provisions of this subcontract, consisting of the
following Subcontract Documents:

 

Subcontract Form of Agreement

 

Exhibit “A” General Conditions, dated: 02-08-02

 

Exhibit “B” Special Conditions, dated: 02-08-02

 

Exhibit “C” Quantities, Pricing , Data and Revenue Sharing, dated: 02-08-02

 

Exhibit “D” Scope of Work, dated: 02-08-02

 


 

1.

WORK TO BE PERFORMED:  Except as specified elsewhere in the subcontract,
SUBCONTRACTOR shall furnish all administrative, technical and professional
services and perform all operations, including the furnishing and supervision of
all technical personnel and the furnishing of any equipment, material, supplies
and transportation necessary and required to satisfactorily:

 

 

 

Provide Site Acquisition, Zoning, Transport Services and Dynamic Tracker

 

 

 

The Work is a portion of the services to be provided by CONTRACTOR to Cingular
Wireless LLC (OWNER).

 

 

 

2.

SCHEDULE:  The Work shall be performed in accordance with the dates set forth in
the Exhibit “B” clause titled “COMMENCEMENT, PROGRESS AND COMPLETION OF THE
WORK.”

1



--------------------------------------------------------------------------------


 

3.

COMPENSATION:  As full consideration for the satisfactory performance by
SUBCONTRACTOR of this subcontract, CONTRACTOR shall pay to SUBCONTRACTOR
compensation in accordance with the prices set forth in Exhibit “C” and with the
payment provisions of this subcontract.

This subcontract embodies the entire agreement between CONTRACTOR and
SUBCONTRACTOR and supersedes all other writings.  The parties shall not be bound
by or be liable for any statement, representation, promise, inducement or
understanding not set forth herein.

 

 

 

CONTRACTOR:  Bechtel Corporation:

 

                    SUBCONTRACTOR: Wireless Facilities, Inc

(WFI)

 

 


Authorized
Signature:

/s/ George Conniff

 

Authorized
Signature:

/s/ Thomas Munro

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Print Name:

George Conniff

 

Print Name:

Thomas Munro

 

 

 

 

 

Print Title:

GBU President,

 

Print Title:

President

 

Telecommunications

 

 

 

 

and Industrial

 

 

 

2



--------------------------------------------------------------------------------


BECHTEL CORPORATION

CINGULAR WIRELESS LLC
PROJECT
EXHIBIT “A”

TECHNICAL SERVICES SUBCONTRACT

GENERAL CONDITIONS

TABLE OF CONTENTS

GC

 

Title

 

Page No.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1

 

INDEPENDENT CONTRACTOR

 

3

2

 

AUTHORIZED REPRESENTATIVES AND NOTICE

 

3

3

 

ORDER OF PRECEDENCE

 

3

4

 

STANDARDS AND CODES

 

3

5

 

LAWS AND REGULATIONS, PERMITS & TAXES

 

4

6

 

LABOR, PERSONNEL AND WORK RULES

 

4

7

 

PUBLICITY AND ADVERTISING

 

5

8

 

SAFETY, HEALTH AND SECURITY

 

5

9

 

INSPECTION AND TESTING

 

5

10

 

CHANGES

 

5

11

 

DISPUTE RESOLUTION

 

6

12

 

RECORDS AND AUDIT

 

7

13

 

WARRANTY

 

7

14

 

INDEMNITY

 

8

15

 

PATENT AND INTELLECTUAL PROPERTY INDEMNITY

 

9

16

 

ASSIGNMENTS AND SUBCONTRACTS

 

9

17

 

SUSPENSION

 

10

18

 

TERMINATION

 

10

19

 

FINAL INSPECTION AND ACCEPTANCE

 

10

20

 

NON-WAIVER

 

10

21

 

EQUAL EMPLOYMENT OPPORTUNITY

 

11

22

 

SMALL, MINORITY AND WOMEN OWNED BUSINESS ENTERPRISES

 

11

 

 

 

 

 

APPENDICES

 

 

 

 

 

 

 

A-1

 

GLOSSARY (S/M/WBE)

 

12

3



--------------------------------------------------------------------------------


EXHIBIT “A”

TECHNICAL SERVICES SUBCONTRACT

GENERAL CONDITIONS

GC–1    INDEPENDENT CONTRACTOR

SUBCONTRACTOR represents that it is fully experienced, properly qualified,
registered, licensed, equipped, organized, and financed to perform the Work
under this subcontract.  SUBCONTRACTOR shall act as an independent contractor
and not as the agent of CONTRACTOR or OWNER in performing this subcontract,
maintaining complete control over its employees and all of its lower-tier
suppliers and subcontractors.  Nothing contained in this subcontract or any
lower-tier purchase order or subcontract awarded by SUBCONTRACTOR shall create
any contractual relationship between any lower-tier supplier or subcontractor
and either CONTRACTOR or OWNER.  SUBCONTRACTOR shall perform the Work hereunder
in accordance with its own methods subject to compliance with the subcontract.

GC–2    AUTHORIZED REPRESENTATIVES AND NOTICES

Unless otherwise specified, all notices and communications in accordance with or
related to this subcontract shall be between authorized representatives
designated in writing by the parties.  Notices shall be in writing and may be
served either personally on the authorized representative of the receiving
party, by facsimile, by courier or express delivery, or by certified mail to the
facsimile number or address shown on the face of this subcontract or as directed
by notice.

GC-3    ORDER OF PRECEDENCE

All Subcontract Documents and subsequently issued SCNs/Orders and Amendments are
essential parts of this subcontract and a requirement occurring in one is
binding as though occurring in all.  In resolving conflicts, discrepancies,
errors or omissions the following order of precedence shall be used:

1.

 

Subcontract Form of Agreement

2.

 

Exhibit “C”  – “Quantities, Pricing, Data, and Revenue Sharing”

3.

 

Exhibit “B” - Special Conditions

4.

 

Exhibit “A” - General Conditions

5.

 

Exhibit “D” - Scope of Work

GC–4    STANDARDS AND CODES

Wherever references are made in this subcontract to standards or codes in
accordance with which the Work under this subcontract is to be performed, the
edition or revision of the standards or codes current on the effective date of
this subcontract shall apply, unless otherwise expressly stated.  In case of
conflict between any referenced standards and codes and any Subcontract
Documents, the Subcontract Documents shall govern.

GC–5    LAWS, REGULATIONS, PERMITS AND TAXES

SUBCONTRACTOR represents that it is familiar with and will adhere to all
applicable laws, ordinances, statutes, rules, regulations, orders or decrees in
effect at the time the work under this subcontract is performed and shall be
responsible for the compliance therewith by its employees

4



--------------------------------------------------------------------------------


and suppliers and subcontractors of any tier and shall pay any penalties, fines
or assessments levied by competent authority resulting from any failure to
adhere to  or comply therewith.

Except as otherwise specified, SUBCONTRACTOR shall procure and pay for all
permits, licenses, certifications and other applicable governing authority
requirements and inspections and shall furnish any documentation, bonds,
security or deposits required to permit performance of the Work.

Except as otherwise specified, SUBCONTRACTOR shall pay all taxes, levies, duties
and assessments of every nature due in connection with the Work and shall make
any and all payroll deductions and withholdings required by law.

a.

 

SUBCONTRACTOR shall invoice CONTRACTOR the amount of any federal excise taxes or
state or local sales, use, gross receipts, transaction privilege, sub-tier
contractor, or similar taxes imposed upon the sale or use of Material or
provision of Services as separate items, if applicable, listing the taxing
jurisdiction imposing the tax unless CONTRACTOR (through OWNER) timely issues
SUBCONTRACTOR a properly executed certificate of resale or exemption, and said
exemptions are available to the SUBCONTRACTOR.  Such taxes are not included in
SUBCONTRACTOR pricing, and CONTRACTOR agrees to pay all applicable taxes to
SUBCONTRACTOR that are stated on the Material or Service invoices submitted by
SUBCONTRACTOR.  SUBCONTRACTOR agrees to remit taxes to the appropriate taxing
authorities.

 

 

 

b.

 

SUBCONTRACTOR agrees to pay, and to hold CONTRACTOR harmless from and against,
any penalty, interest, additional tax, or other charge that maybe levied or
assessed as a result of the delay or failure of SUBCONTRACTOR, for any reason
(except as covered by subsection a. or c. to this section), to pay any tax or
file any return or information required by law, rule or regulation or by this
subcontract to be paid or filed by SUBCONTRACTOR.  SUBCONTRACTOR agrees to pay
and to hold CONTRACTOR harmless from and against any penalty or sanction
assessed as a result of SUBCONTRACTOR doing business with any country subject to
U.S. trade restrictions.

GC–6    LABOR, PERSONNEL AND WORK RULES

SUBCONTRACTOR shall employ only competent and skilled personnel to perform the
Work and shall remove from the Jobsite(s) any SUBCONTRACTOR personnel determined
to be unfit or acting in violation of any provision of this subcontract. 
SUBCONTRACTOR is responsible for maintaining labor relations in such manner that
there is harmony among workers and shall comply with and enforce Project and
Jobsite procedures, regulations, work rules and work hours established by
CONTRACTOR and OWNER.

SUBCONTRACTOR agrees that all labor employed by SUBCONTRACTOR for the Work shall
be in harmony with and be compatible with all other labor being used by
CONTRACTOR and other subcontractors on the Project.

Any employee whose work is unsatisfactory to CONTRACTOR or who in CONTRACTOR’S
opinion is considered incompetent, unfit or unskilled, or who is incompatible
with or not in harmony with all other labor being used by CONTRACTOR or other
subcontractors on the Project, or who is otherwise objectionable to CONTRACTOR
shall, upon due notice and to the extent permitted by law, be removed from the
Project by SUBCOTRACTOR or its suppliers or subcontractors of any tier.

In connection herewith, CONTRACTOR may at its sole discretion and to the extent
permitted by law deny access to the Jobsite(s) to any individual by written
notice to SUBCONTRACTOR.  In

5



--------------------------------------------------------------------------------


the event an employee is excluded from the Jobsite(s), SUBCONTRACTOR shall,
promptly replace such individual with another who is fully competent and skilled
to perform the Work.

SUBCONTRACTOR shall, to the extent permissible under applicable law, comply with
the provisions of all labor agreement(s) that apply to the Work performed under
this subcontract.  If required by the terms of any such labor agreement(s),
SUBCONTRACTOR shall, immediately after subcontract award, agree to comply with
and be bound by the terms of such labor agreement(s).

At OWNER’S request, and subject to the employee’s consent, SUBCONTRACTOR shall
provide OWNER with copies of such background investigations that SUBCONTRACTOR,
as a recognized professional engineering and construction company of known
standing and repute, performs as a matter of administrative routine with respect
to its employees. SUBCONTRACTOR shall not send any non-consenting employee to
OWNER.

SUBCONTRACTOR shall not knowingly assign any personnel with records of criminal
conviction(s) to OWNER’S premises without advising OWNER of the nature and
gravity of the offense(s).

GC-7    PUBLICITY AND ADVERTISING

SUBCONTRACTOR shall not make any announcement, take any photographs, or release
any information concerning this subcontract, or the Project, or any part thereof
to any member of the public, press, business entity, or any official body unless
prior written consent is obtained from OWNER andCONTRACTOR.  In connection
herewith, SUBCONTRACTOR shall submit to CONTRACTOR in writing for the approval
of CONTRACTOR and OWNER, the text, proposed context and other relevant details
of any proposed publicity or release of information by SUBCONTRACTOR.   
CONTRACTOR shall not unreasonably withhold its approval hereunder, but in any
event, such approval will be conditioned upon the prior written approval of
OWNER.

GC-8    SAFETY, HEALTH AND SECURITY

SUBCONTRACTOR shall at all times conduct all operations under this subcontract
in a manner to avoid the risk of endangerment to health, bodily harm to persons,
and damage to property.  SUBCONTRACTOR shall comply with CONTRACTOR’S Project
Safety and Health Plan.  SUBCONTRACTOR shall, in accordance with SUBCONTRACTOR’S
established practices, have sole responsibility for implementing its safety and
health program, taking all safety and health precautions necessary and
continuously inspecting all equipment, materials and work to discover, determine
and correct any conditions which might result in any of the aforementioned
risks.  SUBCONTRACTOR shall furnish all safety equipment and instructions
required for the Work and shall maintain and furnish accident, injury and any
other records and reports required by applicable laws and regulations or by
CONTRACTOR.

SUBCONTRACTOR shall comply with CONTRACTOR’S and OWNER’S Jobsite security
requirements and at all times conduct operations under this subcontract in a
manner to avoid the risk of loss, theft, or damage by vandalism, sabotage or any
other means to any work, materials, equipment or other property.

GC–9    INSPECTION AND TESTING

All equipment and material furnished and work performed shall be properly
inspected by SUBCONTRACTOR at its expense and shall at all times be subject to
quality surveillance and quality audit by CONTRACTOR, OWNER or their authorized
representatives who, upon reasonable notice, shall be afforded full and free
access to the shops, factories or other places of business of SUBCONTRACTOR and
its lower-tier suppliers and subcontractors for such quality

6



--------------------------------------------------------------------------------


surveillance or audit.  If any equipment, material or work is determined by
CONTRACTOR or OWNER to be defective or not in conformance with this subcontract
the provisions of the General Condition titled “WARRANTY’ shall apply.

Unless otherwise provided in the subcontract, testing of equipment, materials or
work shall be performed by SUBCONTRACTOR at its expense and in accordance with
subcontract requirements.  Should tests in addition to those required by this
subcontract be desired by CONTRACTOR, SUBCONTRACTOR will be given reasonable
notice to permit such testing.  Such additional test will be at CONTRACTOR’S
expense.

SUBCONTRACTOR shall furnish samples as requested and shall provide reasonable
assistance and cooperation necessary to permit tests to be performed on
materials or work in place including  reasonable stoppage of work during
testing.

GC-10    CHANGES

Any of the following shall be considered a Change subject to the express
condition set forth below :

1.

 

A change of greater than […***…] percent in the quantity of cell sites ordered.

 

 

 

2.

 

A schedule push out of more than […***…] days for any market. Any push out of
more than […***…] days but less than […***…] days shall entitle SUBCONTRACTOR to
request a Change hereunder.

 

 

 

3.

 

A schedule acceleration or pull in of more than […***…] days for any market.

 

 

 

4.

 

Any additions to, or modifications of, the work required, which deviate from the
model scope configurations as defined in the applicable Change Order(s),
including the design criteria.

 

5.

 

An action, inaction or delay by OWNER, its other contractors or vendors, or
third parties upon whom timely delivery is dependent, which materially affects
the ability of SUBCONTRACTOR to perform its obligations as agreed in this
subcontract, including the applicable Change Order(s), provided that no such
action, inaction or delay shall entitle SUBCONTRACTOR to request a Change 
hereunder to the extent that SUBCONTRACTOR shall have failed to perform its
obligations with respect thereto in a professional manner, and with the care,
skill, and diligence, and in accordance with the applicable standards, currently
recognized in SUBCONTRACTOR’S profession or industry.

 

 

 

6.

 

Any Force Majeure event.

 

 

 

7.

 

The discovery of hazardous materials at any cell site where services or
materials are to be provided hereunder.

 

 

 

8.

 

An action, inaction or delay by CONTRACTOR, its other subcontractors or vendors,
or third parties for whom

 

 

CONTRACTOR has contractual responsibility (specifically excluding OWNER and its
other contractors or vendors) and upon whom timely delivery is dependent, which
materially affects the ability of SUBCONTRACTOR to perform its obligations as
agreed in this subcontract, including the applicable SCNs / Change Order(s),
provided that no such action, inaction or delay shall entitle SUBCONTRACTOR to a
Change hereunder to the extent that SUBCONTRACTOR shall have failed to perform
its obligations with respect thereto in a professional manner, and with the
care,

7

*Confidential Treatment Requested



--------------------------------------------------------------------------------


  

   skill, and diligence, and in accordance with the applicable standards,
currently recognized in SUBCONTRACTOR’S profession or industry.

Subject to the express condition set forth in this clause, to the extent that a
Change affects SUBCONTRACTOR’S or its sub-tier contractors’ ability to perform
the Work, or the time or cost of doing so, or any other obligation under this
subcontract, SUBCONTRACTOR shall be entitled to an equitable adjustment of any
provision of this subcontract which is affected, including, but not limited to,
compensation.  All Changes  shall be agreed by both parties in accordance with
the Change procedure to be agreed by the parties.  Any compensation due
SUBCONTRACTOR for this section shall be negotiated by both parties and shall be
a fair representation of the incremental cost incurred by SUBCONTRACTOR as a
result of the Change.

It is an express condition of the foregoing that SUBCONTRACTOR shall be entitled
to equitable adjustment of compensation and schedule as described above with
respect to events or circumstances addressed in subparagraphs GC 10 (1) through
(7) above only to the extent that OWNER provides equitable adjustment for such
Change.  CONTRACTOR shall use commercially reasonable efforts to present and
negotiate with OWNER the Changes presented by SUBCONTRACTOR to CONTRACTOR which
meet the foregoing criteria for Change adjustments, and SUBCONTRACTOR shall be
entitled to prepare and present to OWNER with CONTRACTOR its claim for such
Changes.  However, the parties agree that SUBCONTRACTOR’S right to an equitable
adjustment hereunder is dependent on the granting by OWNER of such Change, and
accordingly SUBCONTRACTOR agrees to release CONTRACTOR from any liability for
any such requested Change in excess of that agreed by OWNER. All other
modifications to this subcontract shall be by written Change Order or Amendment
signed by both parties.

In addition, in the event of an emergency that CONTRACTOR determines endangers
life or property, CONTRACTOR may use oral orders to SUBCONTRACTOR for any work
required by reason of such emergency.  SUBCONTRACTOR shall commence and complete
such emergency work as directed by CONTRACTOR.  Such orders will be confirmed by
Change Notice.

SUBCONTRACTOR shall proceed diligently with performance of the Work, pending
final resolution of any request for relief, dispute, claim, appeal, or action
arising under the subcontract.

GC-11    DISPUTE RESOLUTION

 

(a)

 

Alternative to Litigation.  The parties desire to attempt to resolve disputes
arising out of this subcontract without court litigation and pursuant to the
provisions set forth in this section GC-11.  Accordingly, the parties agree to
use the following Dispute Resolution procedure with respect to any controversy
or Claim arising out of or relating to this subcontract or its breach.  “Claim”
means any controversy, pending or threatened claim, action, proceeding or suit.

 

(b)

 

Commencing Dispute Resolution.  Dispute resolution shall commence upon the
sending from one party to the other of written notice of a controversy or Claim
arising out of or relating to this subcontract or its breach.  No party may
pursue any Claim unless such written notice has first been given to the other
party.

 

(c)

 

Informal Resolution of Disputes.  When such written notice has been given, as
required by paragraph (b), each party will appoint a knowledgeable, responsible
representative to meet and negotiate in good faith to resolve any dispute
arising under this subcontract.  The location, form, frequency, duration, and
conclusion of these discussions will be left to the discretion of the
representatives; provided that the parties shall utilize reasonable efforts to
resolve the matter within 30 days.  Upon agreement, the representatives may
utilize other alternative dispute

8



--------------------------------------------------------------------------------


 

 

 

resolution procedures such as mediation to assist in the negotiations. 
Discussions and the correspondence among the representatives for purposes of
settlement are exempt from discovery and production and will not be admissible
in the arbitration described below or in any lawsuit without the prior written
concurrence of both parties.  Documents identified in or provided with such
communications, which are not prepared for purposes of the negotiations, are not
so exempted and, if otherwiseadmissible, may be admitted in evidence in the
arbitration or lawsuit.

 

(d)

 

Formal Dispute Resolution.  If the parties are unable to agree upon the
procedures in paragraph (c) or are unable to resolve the dispute through the
informal procedure described above in paragraph (c), then either party may
invoke the following formal Dispute Resolution procedures by submitting to the
other party a written demand for arbitration.  Unless agreed upon by the
parties, arbitration may be invoked not earlier than thirty (30) Days after the
date of the letter initiating dispute resolution under paragraph (b).  All
claims will be subject to arbitration if, and only if, the Claim is not settled
through informal dispute resolution and both parties agree to arbitration.  If
both parties do not agree to arbitration,  then either party may proceed to
resolve that matter through any court having jurisdiction over the parties.

 

(e)

 

Arbitration.  If the parties determine to resolve a Claim pursuant to
arbitration under the provisions of this subcontract, the Claim will be
submitted to a panel of three arbitrators.  The arbitration shall be governed by
the Commercial Arbitration rules of the American Arbitration Association
(“AAA”).  Each party shall select an arbitrator.  The initiating party shall
select its arbitrator within thirty (30) days of initiating a proceeding and the
other party shall appoint its arbitrator within thirty (30) days of the
appointment of the first arbitrator.  The third arbitrator shall be agreed upon
by the two party arbitrators within sixty (60) days.  If either party fails to
select its arbitrator within the time set forth herein or if the two party
arbitrators are unable to agree upon the third arbitrator, such arbitrator shall
be selected by AAA from itsNational Panel of Arbitrators; provided that such
arbitrator shall be of national repute and familiar with the Telecommunications
and construction business.  Each arbitration will be held in the city of
Atlanta, Georgia, unless the parties agree otherwise.  The parties will request
that the arbitration hearing commence within sixty (60) Days of the
establishment of the panel of arbitrators.  The arbitrators will control the
scheduling so as to process the matter expeditiously.  The parties may submit
briefs upon a schedule determined by the arbitrator.  The parties will request
that the arbitrators rule on the dispute by issuing a written opinion within
thirty (30) Business Days after the close of hearings.  The Federal Arbitration
Act, U.S.C. §§ 1-16, not state law, shall govern the arbitration of all
disputes.  The arbitrators will have no authority to award punitive damages,
exemplary damages, consequential damages, multiple damages, or any other damages
not measured by the prevailing party’s actual damages, and may not, in any
event, make any ruling, finding or award that does not conform to the terms and
conditions of the subcontract.  The times specified in this section (e) may be
extended or shortened upon mutual agreement of the parties or by the
arbitrators.  Each party will bear its own costs of these procedures, including
attorneys’ fees.  The parties will equally split the fees of the arbitration 
and the arbitrators.  The arbitrator’s award shall be final and binding and may
be entered in any court having jurisdiction thereof.  Judgment upon the award 
rendered by the arbitrators may be entered in any court having jurisdiction.

GC–12    RECORDS AND AUDIT

SUBCONTRACTOR shall maintain records and accounts in connection with the
performance of this subcontract for work done on a cost reimbursable basis,
including records of all amounts billable to and payments made by CONTRACTOR in
accordance with generally accepted accounting principles and practices,
uniformly and consistently applied. CONTRACTOR, OWNER, or their representatives
shall have the right to inspect, copy and audit, during normal

9



--------------------------------------------------------------------------------


business hours and with advance notification, such records and accounts for the
purpose of verifying charges for work done on a cost reimbursable basis (except
for SUBCONTRACTOR’S unit or established rates).  Should CONTRACTOR, OWNER, or
their representatives request and audit, SUBCONTRACTOR will make available any
pertinent records and files to CONTRACTOR or OWNER during normal business hours
at no additional charge, for a period of two (2) years from the completion of
the Work.

GC–13    WARRANTY

SUBCONTRACTOR warrants that it will perform the services under this subcontract
with the degree of professional skill, sound practices and good judgment
normally exercised by recognized professional firms providing services of a
similar nature.  In addition to all other rights and remedies which CONTRACTOR
or OWNER may have, SUBCONTRACTOR shall, at its expense, reperform the services
to correct any deficiencies which result from SUBCONTRACTOR’S failure to perform
in accordance with the above standards.

All equipment and materials, if any, furnished under this subcontract shall be
new, of clear title and of the most suitable grade of their respective kinds for
their intended uses unless otherwise specified.  All workmanship shall be first
class and performed in accordance with the applicable Work requirements,
specifications and descriptions specified in, or attached to this subcontract,
the applicable mutually agreed SCNs / Change Orders, or as otherwise mutually
agreed in writing between the parties.  SUBCONTRACTOR warrants all equipment,
materials and services it furnishes or performs under this subcontract against
all defects for a period from Work commencement to a date […***…] after
acceptance of each Jobsite by OWNER.  In the event CONTRACTOR or OWNER discover
defects in design, equipment, materials or workmanship at any time before the
expiration of the specified warranty period, provided however, that CONTRACTOR
or OWNER shall have given written notice of such error or deficiency within
thirty (30) days of its discovery (or as soon as practicable thereafter, but in
no event later than the expiration of the warranty period set forth herein
above), SUBCONTRACTOR shall, upon written notice from CONTRACTOR or OWNER and at
SUBCONTRACTOR’S sole expense, cure any such defect by reperforming defective
services and/or workmanship and repairing or replacing defective equipment
and/or materials.  All costs incidental to such corrective action including, but
not limited to, review, access, removal, retesting and reinspection shall be
borne by SUBCONTRACTOR.  If SUBCONTRACTOR fails to take corrective action within
a reasonable time, CONTRACTOR may perform the corrective measures by other
reasonable means and SUBCONTRACTOR agrees to pay for such corrective measures.

All warranties will survive inspection, acceptance, payment and use. THERE ARE
NO WARRANTIES, EXPRESS, IMPLIED, OTHER THAN AS SET FORTH IN THIS GENERAL
CONDITION TITLED “WARRANTY”.  ALL IMPLIED WARRANTIES (INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE) ARE HEREBY
DISCLAIMED.

GC–14    INDEMNITY

 

SUBCONTRACTOR agrees to indemnify and hold CONTRACTOR and OWNER harmless from
any and all liabilities, causes of action, lawsuits, penalties, claims or
demands (including the costs, expenses and reasonable attorney’s fees on account
thereof) (collectively “Claims”) that are made by:

 

 

 

 

 

 

a.

Third parties including employees for personal injury, death and physical loss
or damage to property, to the extent resulting from SUBCONTRACTOR’S negligent or
willful acts or omissions or those of SUBCONTRACTOR’S agents or subcontractors,
or resulting from SUBCONTRACTOR’S negligent performance of its obligations

10

*Confidential Treatment Requested



--------------------------------------------------------------------------------


 

 

 

 

 

 

 

hereunder.  This indemnity covers third party claims brought under applicable
law or statute (but, with respect to SUBCONTRACTOR, only to the extent expressly
provided for herein as applicable to the Work provided by SUBCONTRACTOR under
this subcontract), including as may be applicable, but not limited to strict
tort liability, strict products liability, negligence, misrepresentation, or
breach of warranty.

 

 

b.

Any employees or former employees respectively of either SUBCONTRACTOR, its
agents or sub-tier contractors for which such SUBCONTRACTOR’S, its agents’ or
subcontractors’ liability to such employee or former employee would otherwise be
subject to payments under the Workers’ Compensation laws or an Employer’s
Liability policy, premises liability principles or any other law or form of
legal duty or obligation; and

 

 

c.

Either SUBCONTRACTOR’S its respective agents or sub-tier contractors employees
or former employees at any site where this subcontract is to be performed, for
any and all claims arising out of the employment relationship with respect to
performing the respective obligations under this subcontract.  This includes,
but is not limited to employment discrimination charges and actions arising
under Title VII of the Civil rights Act of 1964, as amended; The Equal pay Act;
The Age Discrimination in Employment Act; as amended; The Rehabilitation Act;
The Americans and Disabilities Act; the Fair Labor Standards Act; The National
Labor Relations Act; and any other applicable law.

 

 

SUBCONTRACTOR, at its own expense, shall defend CONTRACTOR and/or OWNER, at
CONTRACTOR’S request, against any such liability, cause of action, penalty,
claim, demand, administrative proceeding or lawsuit, for which SUBCONTRACTOR has
agreed to assume an obligation of indemnity as described in this Section GC-14
(Indemnity).  CONTRACTOR shall notify SUBCONTRACTOR promptly of any written
claims or demands against CONTRACTOR and/or OWNER for which SUBCONTRACTOR is
responsible hereunder.

 

 

 

If SUBCONTRACTOR acknowledges, without reservation, its obligation to indemnify
and defend CONTRACTOR and/or OWNER with respect to all asserted Claims,
SUBCONTRACTOR, at its own expense, shall defend CONTRACTOR and/or OWNER, at
CONTRACTOR’S request, against any such Claims.  CONTRACTOR and OWNER will
cooperate with SUBCONTRACTOR to the extent reasonably requested by SUBCONTRACTOR
at SUBCONTRACTOR’S expense.  In such event, SUBCONTRACTOR shall have the right
to control and direct the defense of any such Claims.  CONTRACTOR and OWNER
reserve the right to retain separate counsel, at their respective expense, and
such counsel shall have the right to participate in the defense of such Claim. 
If SUBCONTRACTOR does not acknowledge, without reservation, its obligation to
indemnify and defend CONTRACTOR and/or OWNER with respect to all asserted
Claims, CONTRACTOR and/or OWNER shall be entitled to retain their own respective
legal counsel and shall control their own defense.  However, CONTRACTOR and
SUBCONTRACTOR agree to cooperate in good faith with each other, including but
not limited to providing witnesses, documents and other information reasonably
requested by each party.  Following the final resolution of the underlying
Claims, the parties shall resolve any dispute regarding indemnification
obligations, including reimbursement for all or partial defense costs, by good
faith negotiation, or if not successful within thirty (30) days, then the
parties will resolve this dispute pursuant to Section GC-11 (Dispute Resolution)
of this subcontract.

 

 

 

CONTRACTOR agrees to notify SUBCONTRACTOR within a reasonable time of any
written claims or demands against CONTRACTOR for which SUBCONTRACTOR is
responsible.  SUBCONTRACTOR shall also (1) keep CONTRACTOR fully informed as to
the progress of such defense, and (2) afford CONTRACTOR, at CONTRACTOR’S own
expense, an opportunity to participate with SUBCONTRACTOR in the defense or
settlement of any such Claim

11



--------------------------------------------------------------------------------


 

The foregoing indemnity shall be in addition to any other indemnity obligations
of SUBCONTRACTOR set forth in this subcontract, and shall remain in effect for a
term of three (3) years after completion of the Work performed under this
subcontract.

 

 

 

SUBCONTRACTOR specifically waives any immunity provided against this indemnity
by an industrial insurance or workers’ compensation statute.

GC-15    PATENT AND INTELLECTUAL PROPERTY INDEMNITY

SUBCONTRACTOR hereby indemnifies CONTRACTOR and OWNER and their representatives
from any and all claims that any concept, product, equipment, material, process,
copyrighted material or confidential information (potential intellectual
property), provided by SUBCONTRACTOR under this subcontract constitutes an
infringement of any patent, copyrighted material, trade secret or any other
intellectual property right, except to the extent that such claim arises from
SUBCONTRACTOR’S compliance with CONTRACTOR’S or OWNER’S detailed instructions. 
If use by CONTRACTOR or OWNER  of any potential intellectual property is limited
or prohibited, the SUBCONTRACTOR must obtain licenses to use it or obtain
CONTRACTOR’S prior written approval to replace it with equal quality but
non-infringing material provided:

 

1.

Any substituted or modified material meets all the requirements of this
subcontract and

 

 

 

 

2.

Such replacement or modification does not relieve the SUBCONTRACTOR of its
obligations under this subcontract.

SUBCONTRACTOR represents and warrants that it has the right to sell or license
the material or provide services as specified in this subcontract or Change
Order(s), including, but not limited to, the use of third party information
included therein as required.  OTHERWISE, SUBCONTRACTOR MAKES NO REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO ANY THIRD PARTY INFORMATION
USED OR DISCLOSED AS PART OF ITS MATERIAL OR SERVICES, INCLUDING, BUT NOT
LIMITED TO, TRADE SECRETS, PATENT, TRADEMARK, COPYRIGHT, OR OTHER PROPRIETARY
INTEREST.

GC–16    ASSIGNMENTS AND SUBCONTRACTS

Any assignment of this subcontract or rights hereunder, in whole or part,
without the prior written consent of CONTRACTOR, such consent not to be
unreasonably withheld, conditioned or delayed, shall be void, except that upon
thirty (30) calendar days written notice to CONTRACTOR, SUBCONTRACTOR may assign
monies due or to become due under this subcontract, provided that any assignment
of monies shall be subject to proper set-offs in favor of CONTRACTOR and any
deductions provided for in this subcontract.

SUBCONTRACTOR shall not subcontract with any third party for the performance of
all or any portion of the Work without the advance written approval of
CONTRACTOR, such approval not to be unreasonably withheld, conditioned or
delayed.  Purchase orders and subcontracts of any tier must include provisions
to secure all rights and remedies of CONTRACTOR and OWNER provided under this
subcontract, and must impose upon the lower-tier subcontractor and supplier all
of the general duties and obligations required to fulfill this subcontract.

Copies of all purchase orders and subcontracts are to be provided to CONTRACTOR
upon request.  Pricing may be deleted unless the compensation to be paid
thereunder is reimbursable under this subcontract.

12



--------------------------------------------------------------------------------


No assignment or subcontract will be approved which would relieve SUBCONTRACTOR
or its sureties, if any, of their responsibilities under this subcontract.

GC-17    SUSPENSION

As directed by OWNER, or due to the exercise of OWNER’S rights under the prime
contract with CONTRACTOR, CONTRACTOR may by written notice to SUBCONTRACTOR
suspend the Work under this subcontract in whole or in part at any time.  Upon
receipt of such notice, SUBCONTRACTOR shall discontinue work to the extent
specified in the notice; continue to protect and maintain the Work; and take any
other steps to minimize costs associated with such suspension.

Upon receipt of notice to resume suspended work, SUBCONTRACTOR shall immediately
resume performance under this subcontract to the extent required in the notice.

If SUBCONTRACTOR intends to assert a claim for equitable adjustment under this
clause it must, pursuant to the General Condition titled “CHANGES” and within
seven (7) calendar days after receipt of notice to resume work, submit a written
notification of claim and within fourteen (14) calendar days thereafter a
written proposal setting forth the impact of such suspension.

GC–18    TERMINATION

CONTRACTOR may by written notice to SUBCONTRACTOR terminate the Work under this
subcontract in whole or in part at any time, either (a) due to the exercise of
OWNER’S rights under the prime contract with CONTRACTOR, or (b) for cause
(including the filing of any petition for reorganization or bankruptcy
protection) or (c) for the materialdefault of SUBCONTRACTOR, or (d) for a change
of control or ownership of SUBCONTRACTOR’S enterprise; provided that prior to
the exercise of any termination rights by CONTRACTOR under subsection (c) of
this paragraph, SUBCONTRACTOR has received prior written notice of any such
material default and fails to commence cure of such material default within five
(5) calendar days from receipt of written notice.  Upon such termination, all
data, plans, specifications, reports, estimates, summaries, lower-tier purchase
orders and subcontracts, completed work and work in progress, and other
information and materials as may have been accumulated by SUBCONTRACTOR in
performing this subcontract shall become the property of and be delivered to
CONTRACTOR. If CONTRACTOR terminates this subcontract or any Change Order(s)
issued hereunder as a result of OWNER’S failure to cure a material default under
the prime contract, CONTRACTOR shall pay SUBCONTRACTOR any of its actual and
direct costs incurred to provide the Work performed prior to the date of
termination including SUBCONTRACTOR’S actual and direct costs for demobilization
to the extent CONTRACTOR recovers any such costs from OWNER. SUBCONTRACTOR
agrees to substantiate such costs with proof reasonably satisfactory to
CONTRACTOR or OWNER.  After the receipt of CONTRACTOR’S payment for any Work,
SUBCONTRACTOR shall deliver the physical embodiments, if any, of such Work.  No
amount shall be allowed for anticipated profit on unperformed work.

If the termination is attributable to the default of SUBCONTRACTOR, CONTRACTOR
shall have the right to complete such work by whatever method CONTRACTOR may
deem expedient.  SUBCONTRACTOR shall cooperate with CONTRACTOR and any others
involved in completion of any remaining work under this subcontract.  An
equitable adjustment in the compensation shall be made based upon the cost for
accepted work.  No amount shall be allowed for work in progress, termination
costs or anticipated profit on unperformed work.  However, SUBCONTRACTOR and its
sureties, if any, shall be liable for all costs in excess of the Subcontract
Price reasonably and necessarily incurred in completion of the Work, including
cost of administration of any purchase order or subcontract awarded to others
for completion.  Such

13



--------------------------------------------------------------------------------


costs may be deducted by CONTRACTOR from such monies as may be due or thereafter
become due to SUBCONTRACTOR.

In addition to all other rights or remedies provided for in this subcontract or
by law, CONTRACTOR may immediately cancel this subcontract if:  (1)
SUBCONTRACTOR becomes insolvent or makes a general assignment for the benefit of
creditors; (2) SUBCONTRACTOR admits in writing the inability to pay debts as
they mature; (3) Any court appoints a trustee or receiver with respect to
SUBCONTRACTOR or any substantial part of SUBCONTRACTOR’S assets; or (4) An
action is taken by or against SUBCONTRACTOR under any bankruptcy or insolvency
laws or laws relating to the relief of debtors, including the Federal Bankruptcy
Act.

SUBCONTRACTOR failure to employ in harmony and compatible with other labor
employed on the project, as set forth in the General condition titled “LABOR,
PERSONNEL AND WORK RULES;” failure to continue to perform the work; or failure
to provide requested assurances of SUBCONTRACTOR’S ability to do so, shall be
grounds for default termination.

GC–19    FINAL INSPECTION AND ACCEPTANCE

When SUBCONTRACTOR considers the Work under this subcontract, or any CONTRACTOR
specified segment thereof, complete and ready for acceptance, SUBCONTRACTOR
shall notify CONTRACTOR in writing.  CONTRACTOR will conduct such reviews,
inspections and tests as needed to satisfy CONTRACTOR that each segment, or upon
completion, the Work conforms to subcontract requirements.  CONTRACTOR will
notify SUBCONTRACTOR of any nonconformance and SUBCONTRACTOR shall take
corrective action and the acceptance procedure shall be repeated as required by
CONTRACTOR until each segment or, upon completion, the Work is accepted.  If the
Work is accepted in segments such acceptance is provisional pending Final
Acceptance of the Work as a whole by the OWNER.  CONTRACTOR’S written Notice of
Final Acceptance of the Work will occur only upon OWNER’S Acceptance of the work
and shall be conclusive except for latent defects, fraud, or CONTRACTOR’S and
OWNER’S rights under the General Condition titled “WARRANTY”.

When all of the Work has been completed in accordance with the above procedure,
Final Acceptance shall be deemed to have occurred and SUBCONTRACTOR shall so
notify CONTRACTOR.

GC–20    NON–WAIVER

Failure by CONTRACTOR to insist upon strict performance of any terms or
conditions of this subcontract, or failure or delay to exercise any rights or
remedies provided herein or by law, or failure to properly notify SUBCONTRACTOR
in the event of breach, or the acceptance of or payment for any goods or
services hereunder, or the review or failure to review designs shall not release
SUBCONTRACTOR from any of the warranties or obligations of this subcontract and
shall not be deemed a waiver of any right of CONTRACTOR or OWNER to insist upon
strict performance hereof or any of its rights or remedies as to any prior or
subsequent default hereunder nor shall any termination of work under this
subcontract by CONTRACTOR operate as a waiver of any of the terms hereof.

GC–21    EQUAL EMPLOYMENT OPPORTUNITY

SUBCONTRACTOR is aware of, and is fully informed of SUBCONTRACTOR’S obligations
under Executive Order 11246 and, where applicable, shall comply with the
requirements of such Order and all orders, rules, and regulations promulgated
thereunder unless exempted therefrom.

14



--------------------------------------------------------------------------------


Without limitation of the foregoing, SUBCONTRACTOR’S attention is directed to 41
Code of Federal Regulations (CFR), Section 60–1.4, and the clause titled “Equal
Opportunity Clause” which, by this reference, is incorporated herein.

SUBCONTRACTOR is aware of and is fully informed of SUBCONTRACTOR’S
responsibilities under Executive Order No. 11701 “List of Job Openings for
Veterans” and, where applicable, shall comply with the requirements of such
Order and all orders, rules and regulations promulgated thereunder unless
exempted therefrom.

Without limitation of the foregoing, SUBCONTRACTOR’S attention is directed to 41
CFR Section 60–250 et seq. and the clause therein titled “Affirmative Action
Obligations of Contractors and Subcontractors for Disabled Veterans and Veterans
of the Vietnam Era”, which by this reference, is incorporated herein.

SUBCONTRACTOR certifies that segregated facilities, including but not limited to
washrooms, work areas and locker rooms, are not and will not be maintained or
provided for SUBCONTRACTOR’S employees.  Where applicable, SUBCONTRACTOR shall
obtain a similar certification from any of its subcontractors, vendors, or
suppliers performing the Work under this subcontract.

SUBCONTRACTOR is aware of and is fully informed of SUBCONTRACTOR’S
responsibilities under the Rehabilitation Act of 1973 and the Americans with
Disabilities Act and, where applicable, shall comply with the provisions of each
Act and the regulations promulgated thereunder unless exempted therefrom.

Without limitation of the foregoing, SUBCONTRACTOR’S attention is directed to 41
CFR Section 60–741 and the clause therein titled “Affirmative Action Obligations
of Contractors and Subcontractors for Handicapped Workers” which by this
reference, is incorporated herein.

GC-22    SMALL, MINORITY AND WOMEN OWNED BUSINESS ENTERPRISES

SUBCONTRACTOR shall support CONTRACTOR’S and OWNER’S policy and commitment to
maximizing, where practical, business opportunities for small, minority and
women owned business enterprises (as identified in the Glossary appended to
these General Conditions) by actively identifying, encouraging and assisting in
their participation.

 

a.

SUBCONTRACTOR will, as it determines commercially reasonable, exert appropriate
efforts to establish and achieve annual goals for the participation of MBE/WBE
and DVBE firms under this subcontract. OWNER’S goals are as follows: 10% annual
MBE participation; 10% annual WBE participation; and 2% annual DVBE
participation.

 

 

 

 

b.

SUBCONTRACTOR MBE/WBE/DVBE participation may be achieved through cost of goods
content, contract specific subcontracting or the use of value-added resellers. 
The participation levels identified above will be renegotiated to comply with
any regulatory requirements imposed on OWNER.

 

 

 

 

c.

SUBCONTRACTOR will submit an updated Participation Plan annually by the first
week in January.  SUBCONTRACTOR will submit MBE/WBE/DVBE Results Reports
quarterly by the end of the first week following the close of each quarter

SUBCONTRACTOR agrees that its falsification or misrepresentation of, or failure
to report a disqualifying change in, the MBE/WBE/DVBE status of any sub-tier
contractor utilized by SUBCONTRACTOR of which it has actual knowledge; or
SUBCONTRACTOR’S failure to comply

15



--------------------------------------------------------------------------------


in good faith with any MBE/WBE/DVBE utilization goals established by
SUBCONTRACTOR; or SUBCONTRACTOR’S unreasonable failure to cooperate in any
investigation conducted by OWNER, or by OWNER’S agent, to determine
SUBCONTRACTOR’S compliance with this section, will constitute a material breach
of this subcontract.  In the event of any such breach, CONTRACTOR may, at its
option, Cancel SUBCONTRACTOR’S work in the affected area under this subcontract
upon thirty (30) days notice.  SUBCONTRACTOR acknowledges and agrees that
CONTRACTOR’S aforesaid right to Cancel is absolute and unconditional, and
CONTRACTOR shall not be subject to liability, nor shall SUBCONTRACTOR have any
right to suit for damages as a result of such cancellation.

16



--------------------------------------------------------------------------------


EXHIBIT A

APPENDIX A-1

GLOSSARY

SMALL, MINORITY AND WOMEN OWNED BUSINESS ENTERPRISES

Small Business Enterprise (SBE)

A SBE is defined as a business enterprise, including affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding, and qualifies under the U.S. Small Business Administration
criteria and size standards for small businesses as specifically defined in the
Federal Acquisition Regulations (FAR).

Minority Owned Business Enterprise (MBE)

A MBE is defined as a business enterprise at least 51% owned by one or more
individuals, as defined below, or in the case of any publicly owned business, at
least 51% of the stock is owned by one or more such individuals; and whose
management and daily business operations are controlled by one or more of those
individuals.

Minority individuals are defined as African-Americans, Hispanic Americans,
Native Americans, Asian-Pacific Americans, or Asian-Indian Americans:

 

1.

African-Americans are U.S. citizens whose origins are black racial groups in
Africa;

 

 

 

 

2.

Hispanic Americans are U. S. citizens whose origins are in the Spanish or
Portuguese cultures of Mexico, Puerto Rico, Cuba, Central and South America, or
the Caribbean;

 

 

 

 

3.

Native Americans are U. S. citizens whose origins are in North America: American
Indians, Aleuts, Eskimos and Native Hawaiians;

 

 

 

 

4.

Asian-Pacific Americans are U.S. citizens whose origins are in Japan, China, the
Philippines, Vietnam, Korea, Samoa, Guam, the U. S. Trust Territory of the
Pacific Islands, the Northern Mariana Islands, Laos, Cambodia, or Taiwan; and

 

 

 

 

5.

Asian-Indian Americans are U. S. citizens whose origins are in India, Pakistan,
or Bangladesh.

Woman Owned Business Enterprise (WBE)

A WBE is defined as a business enterprise that is at least 51% owned by a woman
or women; or in the case of any publicly-owned business, at least 51% of the
stock is owned by one or more women, who are U. S. citizens and whose management
and daily business operations are controlled by one or more of those
individuals.

SBE/MBE/WBE Identification

17



--------------------------------------------------------------------------------


Those firms identifying themselves as SBE, MBE or WBE shall certify under the
written signature of a duly authorized company officer (preferably the officer
signing the contract document) that they meet the above requirements.

18



--------------------------------------------------------------------------------


BECHTEL CORPORATION
CINGULAR WIRELESS LLC

EXHIBIT “B”

TECHNICAL SERVICES SUBCONTRACT

SPECIAL CONDITIONS

TABLE OF CONTENTS

SC

 

Title

 

Page No.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1

 

DEFINITIONS

 

2

2

 

INSURANCE

 

2

3

 

COMMENCEMENT, PROGRESS AND COMPLETION OF THE WORK

 

4

4

 

INVOICING AND PAYMENT

 

5

5

 

QUALITY ASSURANCE PROGRAM

 

6

6

 

NONDISCLOSURE

 

7

7

 

APPLICABLE LAW

 

7

8

 

RELEASE OF CONSEQUENTIAL DAMAGES

 

8

9

 

PROGRESS REPORTS

 

9

10

 

OWNERSHIP OF WORK PRODUCT

 

9

11

 

SOFTWARE

 

9

12

 

EXCUSABLE DELAYS

 

10

13

 

CONTRACTOR SUPPLIED EQUIPMENT AND MATERIALS

 

10

14

 

CONFLICT OF INTEREST

 

10

15

 

MOST FAVORED PRICING

 

10

16

 

EMERGENCY SUPPORT SERVICES

 

11

17

 

INSIGNIA

 

12

18

 

NON-INTERVENTION

 

12

19

 

OVER-DEPENDENCE OF SUBCONTRACTOR

 

12

20

 

RADIO FREQUENCY EMISSIONS

 

12

21

 

REGISTRATION

 

12

22

 

TECHNICAL SUPPORT

 

13

23

 

LIQUIDATED DAMAGES

 

13

24

 

CONTRACTORS LICENSING LAW

 

14

25

 

SAFETY, HEALTH AND SECURITY REQUIREMENTS

 

15

 

 

 

 

 

Appendix B-1 Safety and Health Standards

 

 

Appendix B-2 Special Provisions

 

 

Appendix B-3 Dynamic Tracker Agreement

 

 

19



--------------------------------------------------------------------------------


EXHIBIT “B”

TECHNICAL SERVICES SUBCONTRACT

SPECIAL CONDITIONS

SC–1    DEFINITIONS

OWNER means CINGULAR WIRELESS LLC and any of its affiliates for whose benefit
Work is performed hereunder, and their authorized representatives and successors
in interest.

CONTRACTOR means BECHTEL CORPORATION and all of its authorized representatives
acting in their professional capacities.

SUBCONTRACTOR means WIRELESS FACILITIES, INC. (WFI), its authorized
representatives, successors, and permitted assigns.

Project means any work that is performed for OWNER under the Master Contractor
Agreement between Bechtel Corporation and Cingular Wireless LLC located at
various locations, for which the Work under this subcontract is being performed.

Work means all the stated or implied activities to be performed by SUBCONTRACTOR
as required by the Subcontract Documents provided, however, that the Work shall
not include services provided by third parties not directly under contract to or
otherwise furnished by SUBCONTRACTOR, such as through contracts entered by
CONTRACTOR or OWNER directly with third parties.

Jobsite or site means OWNER’S designated sites ,  where construction,
installation and testing activities of the Project are being performed under
this subcontract.

Subcontract Milestone(s) means the established completion date(s) set forth in
the Special Condition titled “COMMENCEMENT, PROGRESS AND COMPLETION OF THE
WORK.”

Subcontract Schedule means the Work execution schedule developed and approved
pursuant to the Special Condition titled “COMMENCEMENT, PROGRESS AND COMPLETION
OF THE WORK.”

Co-located Site means any Base Station that is jointly owned or leased by OWNER

Market means a designated geographic area as advised by OWNER being licensed by
the Federal Communications Commission (FCC) for the provision of wireless
services as set forth in CONTRACTOR’S  Work Order release

Software means a computer program or programs consisting of a set or sets of
logical instructions and tables of information which guides the functions of a
processor including object code, source code, documentation and all fixes,
upgrades, enhancements, modifications and updates made thereto and provided
hereunder.

Work Order shall mean the notice provided by CONTRACTOR to SUBCONTRACTOR
authorizing SUBCONTRACTOR to commence performance of Work for a particular
Market.

“Work Release”, “Work Order”, “Subcontract Change Notice (SCN)”, “Change Order”
and “ Notice to Proceed (NTP)” all mean the written authorization to proceed
with a specified scope of work, issued by CONTRACTOR to  SUBCONTRACTOR.

20



--------------------------------------------------------------------------------


SC–2    INSURANCE

SUBCONTRACTOR shall, at its expense, maintain in effect at all times during the
performance of the Work insurance coverage with limits not less than those set
forth below and with insurers and under forms of policies satisfactory to
CONTRACTOR:

 

A.

Standard Coverage.

 

 

 

 

1.

Workers’ Compensation as required by any applicable law or regulation.

 

 

 

 

 

If there is an exposure of injury to SUBCONTRACTOR’S employees under the U.S.
Longshoremen’s and Harbor Workers’ Compensation Act, the Jones Act or under
laws, regulations or statutes applicable to maritime employees, coverage shall
be included for such injuries or claims

 

 

 

 

 

Policy must provide an Insurer’s waiver of subrogation in favor of CONTRACTOR
and OWNER

 

 

 

 

2.

Employer’s Liability of not less than:

 

 

 

 

 

$2,000,000 each accident.

 

 

 

 

3.

General Liability Insurance

 

 

 

 

a.

Coverage

 

 

 

 

 

SUBCONTRACTOR shall carry Commercial General Liability Insurance covering all
operations by or on behalf of SUBCONTRACTOR providing insurance for bodily
injury liability and property damage liability for the limits of liability
indicated below and including coverage for:

 

 

 

 

(1)

Premises and Operations;

 

 

 

 

(2)

Products and Completed Operations (2 years)

 

 

 

 

(3)

Contractual Liability insuring the indemnity agreement in the General Condition
titled “INDEMNITY;”

 

 

 

 

(4)

Broad form Property Damage (including Completed Operations; Explosion, Collapse
and Underground Hazards; and

 

 

 

 

(5)

Personal Injury Liability

 

 

 

 

The Commercial General Liability insurance shall be the Occurrence Coverage
Form.

 

 

 

 

b.

Policy Limits

 

 

 

 

For SUBCONTRACTOR’S Commercial General Liability Insurance, the limits of
liability for bodily injury, property damage, and personal injury shall be not
less than:

 

 

 

 

 

$2,000,000

Combined single limit for Bodily Injury and Property Damage each occurrence;

 

 

$2,000,000

Personal Injury Limit each occurrence;

 

 

$4,000,000

Products-Completed Operations Aggregate Limit; and

21



--------------------------------------------------------------------------------


 

 

$4,000,000

General Annual Aggregate Limit (other than Products-Completed Operations).

 

 

Errors and Omissions covering SUBCONTRACTOR’S professional negligent acts,
errors or omissions  with a limit of not less than:

 

 

$500,000 per claim/annual aggregate

 

 

 

 

If the policy does not have an endorsement providing the General Annual
Aggregate limits as indicated above, SUBCONTRACTOR shall provide an endorsement
titled “Amendment of Limits of Insurance (Designated Project or Premises)”. 
Such endorsement shall provide a Products-Completed Operations annual Aggregate
Limit of not less than $2,000,000 and a General Annual Aggregate Limit of not
less than $2,000,000.  The required limits may be satisfied by a combination of
primary policy and an excess or umbrella policy.

 

 

 

4.   Automobile Liability (Owned, hired and non-owned) with combined single
limits of liability for bodily injury or property damage of not less than:

 

 

 

 

$2,000,000 any one occurrence.

 

 

 

SUBCONTRACTOR’S Automobile Liability Insurance shall include coverage for
Automobile Contractual Liability.

 

 

 

5.   CONTRACTOR and OWNER, their subsidiaries and affiliates, and the officers,
directors and employees of the foregoing shall be named as Additional Insureds
under the Commercial General Liability Insurance policy, but only with respect
to liability arising out of the operations for CONTRACTOR and OWNER by or for
SUBCONTRACTOR.  In the United States Insurance Services Office (ISO) form CG 20
10 10 93 shall be attached to the policy.  Such insurance shall include an
Insurer’s waiver of subrogation in favor of the Additional Insureds, be primary
as regards any other coverage maintained for or by the Additional Insureds, and
shall contain a cross-liability or severability of interest clause.

 

 

 

6.   In the event SUBCONTRACTOR maintains insurance covering loss or damage to
equipment, tools, or any other property of SUBCONTRACTOR such insurance shall
include an Insurer’s waiver of subrogation in favor of CONTRACTOR and OWNER and
their subsidiaries and affiliates.  Subcontractor waives all rights of recovery
against CONTRACTOR and OWNER and their subsidiaries and affiliates for any loss
or damage to equipment, tools or any other property of SUBCONTRACTOR.

 

 

 

The required limits in A. above may be satisfied by a combination of a primary
policy and an excess or umbrella policy.

CONTRACTOR Furnished Insurance.

B. Builder’s Risk Insurance.   CONTRACTOR shall maintain all-risk builder’s
insurance for the benefit of OWNER, CONTRACTOR, SUBCONTRACTOR and sub-tier
contractors as Insureds covering physical loss or damage to all sites where work
under this subcontract is to be performed.  Coverage shall include, fire,
explosion, extended coverage, expediting expense and extra expense, collapse,
earthquake, flood, hurricane, volcanic action and comprehensive boiler and
machinery (including electrical injury and mechanical breakdown).  Such
insurance shall cover all work and property comprising the project with respect
to which CONTRACTOR, SUBCONTRACTOR or sub-tier contractors will perform work
hereunder, commencing with the start of work at any project site during
construction, testing and until Acceptance of a site along with any and all
materials, equipment and machinery intended for such site during off-site
storage and inland transit, but shall exclude SUBCONTRACTOR or sub-tier
contractors construction

22



--------------------------------------------------------------------------------


equipment, tools and test equipment.  Coverage shall be written on a replacement
cost basis for the full completed value of each site and contain an agreed
amount endorsement waiving any coinsurance penalty.  There shall be no exclusion
for resultant damage caused by faulty workmanship, design or materials.  Flood,
earthquake, hurricane and volcanic action shall be provided at maximum limits
commercially available at a reasonable cost.  Off-site storage and inland
transit coverage shall be written with limits commensurate with the respective
values at risk.  Such policy shall remain in full force and effect until
possession and control of each project site is transferred to OWNER or until
Acceptance of a site whichever is earlier.  Deductibles shall not exceed
$[…***…] and shall be paid by the Party at fault for loss.  The policy shall
include a waiver of insurer’s rights of subrogation against all Insureds.

1.          Excess Liability with combined single limits of $[…***…] per
occurrence and in the aggregate for all projects, where applicable as excess of
A. 2 and 3 above.  The policy is to include CONTRACTOR and  SUBCONTRACTOR as
named Insureds and will include a waiver of insurers rights of subrogation
against all Insureds.

2.          CONTRACTOR’S Pollution Legal Liability Insurance including covering
claims for bodily injury, and property damage, defined as physical injury to or
destruction of tangible property damage, coverage, including the resulting loss
of use of damaged property thereof or of tangible property that has not been
physically injured, cleanup costs, and defense, including costs and expenses
incurred in the investigation, defense, or settlement of claims, for pollution
conditions arising out of the covered operations performed by  SUBCONTRACTOR
described under the scope of work of this subcontract.  Policy to include
Professional Liability for environmental losses only covering bodily injury,
property damage and cleanup costs.  Policy limits to be $[…***…] each claim and
in the aggregate.  Policy term to be three (3) years, with an extended discovery
period of three (3) years.  Self-insured retention to be $[…***…] each claim.
The policy is to include CONTRACTOR and SUBCONTRACTOR (SUBCONTRACTOR will be
required to provide minimum primary limit of $2,000,000 for Professional
Liability) as Named Insureds and will include a waiver of subrogation against
all insureds.  Policy will also contain a Separation of Insureds clause.

In the event SUBCONTRACTOR becomes aware of any claim, or circumstance likely to
give rise to claim, involving the insurance specified in B. 1 and 2  above
Subcontractor shall immediately notify CONTRACTOR in writing of the particulars
of such claim or circumstance.

In addition to the insurance provided by CONTRACTOR in B. Above, CONTRACTOR
and/or OWNER reserves the right to provide an OWNER or CONTRACTOR Controlled
Insurance Program (“OCIP” or “CCIP”) to include Workers compensation (where
allowed), Employers Liability ($2,000,000).  OWNER, CONTRACTOR, SUBCONTRACTOR
and sub-tier contractors providing on-site services would be included as
Insureds. CONTRACTOR will provide at least 30 days notice prior to construction
start to SUBCONTRACTOR of such an election.  SUBCONTRACTOR shall provide an
appropriate reduction in its subcontract price if an OCIP or CCIP is provided.

SUBCONTRACTOR shall deliver to CONTRACTOR no later than ten (10) calendar days
after subcontract award, but in any event prior to commencing the Work or
entering the Jobsite, Certificates of Insurance evidencing such coverage and
limits of insurance are in full force and effect. Certificates shall be issued
in a form acceptable to CONTRACTOR and provide that not less than thirty (30)
calendar days advance written notice will be given to CONTRACTOR prior to
cancellation, termination or material alteration of such policies.  Certificates
shall identify on their face the project name and subcontract number.  Delivery
of the original and two (2) copies of the certificates and any notices of policy
change shall be made to:

Bechtel Corporation

Attention:

Rosa Vargas

23



--------------------------------------------------------------------------------


Reference:

Subcontract No. 24782-PRO-SC6-CL00-00001

Address:

5860 Oakbrook Parkway,  Suite 168
Norcross, GA 30093

SC–3    COMMENCEMENT, PROGRESS AND COMPLETION OF THE WORK

SUBCONTRACTOR shall furnish sufficient personnel, equipment, and facilities and
shall work such hours to assure prosecution of the Work to completion in
accordance with the CONTRACTOR’S completion dates as advised in  CONTRACTOR’S 
SCN/Change Order, as amended under this subcontract from time to time.

SUBCONTRACTOR will complete the Work in accordance with the Project Milestone
Schedule defined in the SCN/Change Order.

SUBCONTRACTOR shall, from time to time, be required to provide to CONTRACTOR for
approval an original and subsequently updated Subcontract Schedule showing all
activities and sequence of operations needed for the orderly performance and
completion of the Work in accordance with the Subcontract Milestones as defined
in CONTRACTOR’S SCN/Change Order.  SUBCONTRACTOR shall adhere to the approved
Subcontract Schedule, submitting periodic progress reports and/or proposed
schedule changes in form and manner directed by CONTRACTOR.

SC–4    INVOICING AND PAYMENT

Except as otherwise specified in a SCN / Change Order, CONTRACTOR shall pay
SUBCONTRACTOR in accordance with the compensation terms of the applicable SCN /
Change Order thirty (30) calendar days from the date of receipt of the invoice. 
Payment for portions of any invoice in dispute may be withheld by CONTRACTOR
until such problem has been resolved.  If CONTRACTOR disputes any invoice
rendered or amount paid, CONTRACTOR shall so notify SUBCONTRACTOR.  The parties
shall use their best efforts to resolve such dispute expeditiously.  Invoices
received by CONTRACTOR more than one (1) year after the performance of the Work
are untimely and CONTRACTOR shall have no obligation to pay such invoices.

If a SCN / Change Order specifies that SUBCONTRACTOR may submit invoices for
progress payments prior to Final Acceptance, SUBCONTRACTOR is permitted to
submit invoices when the milestone is achieved and CONTRACTOR will make progress
payments to  SUBCONTRACTOR within thirty (30) calendar days from the date of the
invoice. Such progress payments shall be made in accordance with the payment
schedule attached to each SCN / Change Order or Exhibit “C” if not specifically
identified in the SCN / Change Order.

When the payment to SUBCONTRACTOR of any Work is on a time basis or reimbursable
costs, approved weekly timesheets and third party invoices must accompany 
SUBCONTRACTOR’S invoice in support of the claim for payment.

SUBCONTRACTOR shall submit invoices only after satisfactory completion and
CONTRACTOR approval of any work, based on completion of CONTRACTOR determined
tasks from SUBCONTRACTOR’S breakdown, established Payment Milestones, units
measured by the subcontract Measurement for Payment provisions and/or
established reimbursable categories.

SUBCONTRACTOR shall promptly pay all claims of persons or firms furnishing
services, labor, equipment or materials used in performing the Work under this
subcontract.

Unless otherwise specified by applicable law, CONTRACTOR shall, after submittal
of such final invoice, pay to SUBCONTRACTOR the amount then remaining due
provided that,

24



--------------------------------------------------------------------------------


SUBCONTRACTOR shall have furnished CONTRACTOR and OWNER for itself, its
subcontractors, immediate and remote, and all material suppliers, vendors,
laborers and other parties acting through or under it, waivers and releases of
all claims against CONTRACTOR or OWNER arising under or by virtue of this
subcontract, except such claims, if any, as may be specifically excepted by
SUBCONTRACTOR from the operation of the release in stated amounts to be set
forth therein.

SUBCONTRACTOR shall submit all invoices, in form and format directed by
CONTRACTOR, in original and two (2) copies to:

 

Bechtel Corporation

 

 

 

 

Attention:

Rosa Vargas

 

Reference:

Subcontract No. 24782-PRO-SC6-CL00-00001

 

Address:

5860 Oakbrook Parkway,  Suite 168
Norcross, GA 30093

 

 

 

 

 

SC-5    QUALITY ASSURANCE PROGRAM

SUBCONTRACTOR shall be ISO 9001 certified for this agreement no later than
February 7, 2003

The following requirements will apply until such time (as noted in the 1st
paragraph of this clause) that SUBCONTRACTOR has an  ISO 9001 certified Quality
System.

The Project specific Quality Assurance Plan shall address all activities
relevant to the Work and shall demonstrate how all work performed by
SUBCONTRACTOR will conform to the subcontract requirements.

 

1.

Provide an organizational chart(s) showing  SUBCONTRACTOR’S corporate and/or
project organization responsible for managing, performing and verifying the
Work.  The organizational chart(s) shall be supported with a reporting and
functional description of SUBCONTRACTOR’S project organization to be deployed
for this contract.  The chart shall identify the persons assigned to each key
position and their functional title including the person(s) having the authority
and responsibility for management, performance and verification of 
SUBCONTRACTOR’S Quality Program.

 

 

 

 

2.

Provide a list of internal procedures/instructions to be employed during
engineering and design activities in order to meet and comply with the specific
subcontract requirements.  The list shall identify the procedure/ instruction
number and revision designators.

 

 

 

 

3.

Identify and describe the controls and measures in-place to ensure applicable
City/County/State/Federal statutory and regulatory code requirements are
incorporated into design documents.

 

 

 

 

4.

Identify and describe the controls and measures in place to ensure that only
current and approved documents are used and maintained during design work
processes.

 

 

 

 

5.

Describe the measures and controls in-place for performing interdisciplinary
design document reviews and independent design checking at pre-determined stages
during the development of design.

25



--------------------------------------------------------------------------------


 

6.

Describe the measures and controls in-place to formally conduct and document
design verifications at appropriate stages of design to ensure that the design
stage output meets the design stage input requirements.  Design verifications
may include design reviews; performing alternative calculations; comparing the
new design with a similar proven design (if available); undertaking tests and
demonstrations; and reviewing the design stage documents before release.

 

 

 

 

7.

Describe how design changes are documented, approved and tracked by authorized
personnel before incorporation into the design and after design documents are
released to CONTRACTOR for implementation.

 

 

 

 

8.

Describe the controls and measures in-place for preparing, approving, revising,
tracking, and maintaining design calculations.

 

 

 

 

9.

Describe the design document numbering system to be used for identifying design
documents to be delivered to CONTRACTOR.

SUBCONTRACTOR’S documented Quality Program, or Quality  Plan shall be updated as
necessary  during the Work, to reflect any changes to SUBCONTRACTOR’S  quality
system. CONTRACTOR shall be formally notified of any Quality System changes
affecting the contracted work scope before those changes take effect.

SUBCONTRACTOR’S documented quality system shall provide for the issuance of a
“stop work” order by SUBCONTRACTOR or CONTRACTOR at any time during the Work,
when significant adverse quality trends and/or deviations from the approved
Quality Program Quality Assurance Program are found.

CONTRACTOR reserves the right to access SUBCONTRACTOR’S facilities, and that of
it’s sub-tier contractors and suppliers, to review, assess and verify the
effectiveness of  SUBCONTRACTOR’S Quality Program implementation at any stage of
the Work

SC 6    NONDISCLOSURE

SUBCONTRACTOR agrees not to divulge to third parties, without the written
consent of CONTRACTOR, any information obtained from or through CONTRACTOR or
OWNER in connection with the performance of this subcontract unless:

 

 

 

 

1.

The information is known to SUBCONTRACTOR prior to obtaining the same from
CONTRACTOR or OWNER;

 

 

 

 

2.

The information is, at the time of disclosure by SUBCONTRACTOR, then in the
public domain; or

 

 

 

 

3.

The information is obtained by SUBCONTRACTOR from a third party who did not
receive same, directly or indirectly from CONTRACTOR or OWNER and who has no
obligation of secrecy with respect thereto.

SUBCONTRACTOR further agrees that it will not, without the prior written consent
of CONTRACTOR, disclose to any third party any information developed or obtained
by SUBCONTRACTOR in the performance of this subcontract except to the extent
that such information falls within one of the categories described in 1 through
3 above.

If so requested by CONTRACTOR, SUBCONTRACTOR further agrees to require its
employees to execute a nondisclosure agreement prior to performing any work
under this subcontract.

26



--------------------------------------------------------------------------------


SC–7    APPLICABLE LAW

This subcontract shall be interpreted under the laws of the state of Georgia.

SC 8    RELEASE OF CONSEQUENTIAL DAMAGES

Under no circumstances shall SUBCONTRACTOR or any of its sub-tier contractors,
or vendors of any tier providing equipment, materials or services for the
Project be liable to CONTRACTOR for consequential loss or damage, including but
not limited to loss of use, loss of profits or revenues, cost of capital, loss
of goodwill, consequential damages claims of CONTRACTOR’S customers or like
items of loss or damage, and CONTRACTOR hereby releases SUBCONTRACTOR and such
sub-tier contractors, and vendors therefrom.  In connection herewith, the
parties recognize that CONTRACTOR has obtained in the prime contract between
OWNER and CONTRACTOR releases from OWNER in favor of SUBCONTRACTOR substantially
similar to that provided by CONTRACTOR in favor of SUBCONTRACTOR herein.

The releases from liability, limitations and apportionment of liability and
exclusive remedy provisions and indemnity obligations expressed throughout this
subcontract shall apply even in the event of the fault, negligence (in whole or
in part), strict liability, breach of contract, or otherwise of the party
released or whose liability is waived, disclaimed, limited, apportioned or fixed
by such exclusive remedy provision, indemnified or held harmless, and shall
extend to such party’s related or affiliated entities and its and their
directors, officers, employees and agents.

It is intent of CONTRACTOR AND SUBCONTRACTOR that, to the extent permitted by
law, the remedies arising under this subcontract are the sole and exclusive
remedies of the parties for the obligations and liabilities arising out of or in
connection with SUBCONTRACTOR’S work or this subcontract, notwithstanding
additional remedies otherwise available at law or in equity.

SC 9    PROGRESS REPORTS

On a monthly basis SUBCONTRACTOR shall provide to CONTRACTOR a concise summary
report, in form and format and at time directed by CONTRACTOR, describing the
work accomplished during the reporting period, work forecasted to be completed
during the next reporting period and a summary of problem areas.  As a minimum,
the form and format should be a progress bar schedule identifying all milestone
dates and key dates and  SUBCONTRACTOR’S performance.  This information shall
identify the project job-hours to perform and the equivalent project job-hours
expended.

When required to undertake any work at any Cell Site,  SUBCONTRACTOR shall
submit periodic progress reports to CONTRACTOR on accrual progress, to include
the following:

 

1.

Daily:  A daily force report for each Cell Site listing all Personnel by
discipline, craft and work assignment and hours at site;

 

2.

Daily:  A daily plant and equipment report showing the construction facilities
and/or plant and equipment utilized in the work for each Cell Site;

 

3.

Weekly: An update of the approved schedule (statuses daily) submitted on each
Friday, including planned, actual and forecasted start/finish dates and percent
complete.  Variations from approved schedules and plans shall be noted and
rationalized;

SC 10    OWNERSHIP OF WORK PRODUCT

SUBCONTRACTOR hereby agrees that OWNER. through its prime contract agreement
with CONTRACTOR, shall own the intellectual property rights to the deliverables,
inventions, technical information, specifications, drawings, records,
documentation, creative works, concepts, residual knowledge or data, written,
oral or otherwise arising out of, related to or resulting from this

27



--------------------------------------------------------------------------------


subcontract (collectively called “Work Product”).  SUBCONTRACTOR agrees to
reasonably cooperate with CONTRACTOR and to execute any documents reasonably
requested by OWNER to perfect OWNER’S ownership rights in the Work Product.

CONTRACTOR shall have the right to transfer to OWNER all intellectual property
rights in the Work Product as such rights are granted herein to CONTRACTOR by
SUBCONTRACTOR, subject to the limitations set forth in this Section .
CONTRACTOR’S ownership rights in the Work Product shall not extend to elements
of the Work Product that constitute: (a) SUBCONTRACTOR Preexisting Material
(defined below); (b) information in the public domain; and/or (c) refinements
made by SUBCONTRACTOR to its processes, whether or not developed under any
project for CONTRACTOR.  To the extent permissible under U.S. copyright law, and
subject to the limitations set forth in this Section , the Work Product shall be
considered “works made for hire.”  Notwithstanding anything in the foregoing
that may appear to the contrary, nothing in this subcontract shall be construed
so as to limit or transfer SUBCONTRACTOR’S ownership of all rights, facts and
data to use its basic know-how, methods of analysis, experience, techniques,
processes, models, industry knowledge and contacts, skills and presentation
formats, whether or not acquired during performance of the Services.

SUBCONTRACTOR shall own exclusively the rights to all SUBCONTRACTOR Preexisting
Material regardless of the use or presence of such SUBCONTRACTOR Preexisting
Material in the creation of any Work Product.  SUBCONTRACTOR Preexisting
Material shall mean any software, program, algorithm, model, process, data,
method and/or other copyrighted or patented material that was owned by or
licensed to SUBCONTRACTOR prior to its execution of this subcontract.  If the
Work Product contains SUBCONTRACTOR Preexisting Material then SUBCONTRACTOR
hereby grants CONTRACTOR for the benefit of OWNER an irrevocable, perpetual,
world-wide, royalty-free license to use, copy, distribute, display, and perform
such SUBCONTRACTOR Preexisting Materials but only as part of the final Work
Product and only for the purpose of exercising CONTRACTOR’S rights for the
benefit of OWNER, in the Work Product set forth herein.

All data products purchased for the delivery of the Work pursuant to this
subcontract shall be the property of CONTRACTOR.  All licensed software used by
SUBCONTRACTOR in the performance of the Work is and shall remain the property of
SUBCONTRACTOR unless purchased by OWNER and/or CONTRACTOR on a pass-through
basis.  All existing software owned by SUBCONTRACTOR shall continue to be owned
by SUBCONTRACTOR notwithstanding its use on OWNER and/or CONTRACTOR’S behalf.

SUBCONTRACTOR hereby agrees to acquire from its subcontractors, agents,
representatives and other third parties who perform under this subcontract such
assignments, rights and covenants as to assure that OWNER and/or CONTRACTOR
shall receive and have the ability to maintain all its rights in the Work
Product. SUBCONTRACTOR hereby agrees to provide evidence of such duly executed
documents to OWNER and/or CONTRACTOR upon request.

SC 11 — SOFTWARE

Software that is either embedded in or offered as a part of the Work that is
licensed to and/or owned by SUBCONTRACTOR shall remain the property of
SUBCONTRACTOR unless purchased by CONTRACTOR on a pass-through basis, in
accordance with the form attached hereto as Appendix B-3 (the “Software License
Agreement”),. All existing software owned by SUBCONTRACTOR shall continue to be
owned by SUBCONTRACTOR notwithstanding its use on CONTRACTOR’S or OWNER’S
behalf.  In the event it should become necessary to procure the use of Software
from a third party necessary for the ongoing operations of OWNER’S network, then
OWNER shall procure such license or right of use directly from such third party,
regardless of such Software’s use or integration in the Work provided by
SUBCONTRACTOR.

28



--------------------------------------------------------------------------------


CONTRACTOR and SUBCONTRACTOR shall enter into a Software License Agreement which
is appended to this subcontract for CONTRACTOR’S and OWNER’S use of Dynamic
TrackerTM a web-based, online, project-tracking tool developed by SUBCONTRACTOR.

SC 12 — EXCUSABLE DELAYS

Neither party shall be deemed in default of this subcontract or any change order
except for any obligation to make payments hereunder for Work performed in
accordance with this subcontract, to the extent that any delay or failure in the
performance of its obligations results from any cause beyond its reasonable
control and without its fault or negligence, such as acts of God, acts of civil
or military authority, acts of terrorism, embargoes, epidemics, war, riots,
insurrections, fires, explosions, earthquakes, or floods (“Force Majeure”).

If any Force Majeure condition affects SUBCONTRACTOR’S ability to perform,
SUBCONTRACTOR shall give immediate notice to CONTRACTOR who may elect to:  (1)
terminate the affected SCN / Change Order(s) or any part thereof, (2) suspend
the affected Change Order(s) or any part for the duration of the Force Majeure
condition, with the option to obtain elsewhere materials and services to be
furnished under such Change Order(s) and deduct from any commitment under such
Change Order(s) the quantity of the materials and services obtained or for which
commitments have been made elsewhere; or, (3) resume performance under such
Change Order(s) once the Force Majeure condition ceases.  Unless CONTRACTOR
gives written notice within thirty (30) days after being notified of the Force
Majeure condition, option (2) shall be deemed selected.  Notwithstanding the
foregoing, in case of an event of Force Majeure, SUBCONTRACTOR’S schedule,
compensation and other affected portions of this subcontract shall be equitably
adjusted pursuant to General Condition entitled “Changes”.

SC 13    CONTRACTOR SUPPLIED EQUIPMENT AND MATERIALS

The materials and/or equipment as identified in a Materials List, if any, will
be furnished to SUBCONTRACTOR, at CONTRACTOR’S designated location, to be
incorporated into or used in performance of the Work under this subcontract. 
Such items will be furnished without cost provided SUBCONTRACTOR shall, at its
expense, accept delivery, load, unload, transport to points of use, care for
such items until final disposition and upon completion of the Work return all
surplus to CONTRACTOR’S designated Jobsite warehouse or storage area.

SC-14    CONFLICT OF INTEREST

SUBCONTRACTOR represents and warrants that no officer, director, affiliate,
employee, or agent of OWNER has been or will be employed, retained or paid a
fee, or otherwise has received or will receive any personal compensation or
consideration, by or from SUBCONTRACTOR or any of SUBCONTRACTOR’S officers,
directors, employees, or agents in connection with the obtaining, arranging, or
negotiation of this subcontract or other documents entered into or executed in
connection with this subcontract.

SC-15    MOST FAVORED PRICING

15.1          For Work provided under this subcontract, SUBCONTRACTOR will
provide to CONTRACTOR the Most Favored Pricing (“MFP”, as defined below) that
SUBCONTRACTOR provides to any other customer of SUBCONTRACTOR in the United
States and its territories.

15.2          MFP, as offered to CONTRACTOR in this subcontract, means at least
as low as the lowest price paid by any domestic wireless network customer of
SUBCONTRACTOR acquiring from SUBCONTRACTOR the Work provided hereunder, for like
purchase volumes as anticipated by SUBCONTRACTOR at the effective date of the
subcontract, taking into

29



--------------------------------------------------------------------------------


consideration any differentiating subcontract terms and conditions which have a
financial impact, such as, alternative pricing, credits, rebates, risks and
liabilities, payment terms, warranty and financing.

15.3          SUBCONTRACTOR shall conduct an annual, calendar year internal
audit of this provision which shall be subject to CONTRACTOR review. The audit
will compare, in the manner described above in 15.1 and 15.2, the MFP for
CONTRACTOR under this subcontract with the applicable pricing offered by
SUBCONTRACTOR to domestic wireless network customers.  After the internal audit,
a senior SUBCONTRACTOR executive will certify to CONTRACTOR that the audit has
taken place and provide to CONTRACTOR a letter either certifying compliance with
the terms of this provision as determined by the internal audit or providing
notice of the requirement to make equitable adjustments or grant credits as
described below. Such certification shall be provided no later than thirty (30)
days after the close of the calendar year.

15.4          If OWNER in good faith questions CONTRACTOR on the results of 
SUBCONTRACTOR internal audit conducted pursuant to 15.3 above, then at OWNER’s
request and expense, SUBCONTRACTOR will allow an independent audit by a mutually
agreed third party auditor to review and verify SUBCONTRACTOR’S internal audit. 
Such third party audit will be conducted no more than once per calendar year and
will be performed in a manner that preserves the confidentiality of information
regarding SUBCONTRACTOR’S other customers.

15.5          If the internal audit or the independent audit determine that
SUBCONTRACTOR has extended more favorable prices contrary to the terms and
conditions described above, SUBCONTRACTOR shall, within thirty (30) days, submit
a proposal to CONTRACTOR, the purpose of which will be to make an equitable
adjustment of the MFP charged to OWNER which the aforementioned audits establish
to be in violation of SUBCONTRACTOR’S undertakings set forth above with respect
to MFP. Furthermore, when such adjustment is agreed, and if CONTRACTOR is not
otherwise in breach of this subcontract, SUBCONTRACTOR shall issue an agreed
credit, or implement any other agreed adjustment, within thirty (30) day.

SC-16    Emergency Support Service

During the term of this subcontract, if any natural disaster or other emergency
occurs whereby Work provided in connection with this subcontract is damaged and
such condition materially affects OWNER’s ability to provide services to its
subscribers, SUBCONTRACTOR agrees, at OWNER’s request, to assist OWNER with
“Emergency Support Service” as more fully described below:

 

1.

If requested by OWNER, schedule the repair or new provision of Work on a
priority basis.  OWNER will indemnify SUBCONTRACTOR for any financial
obligations incurred by SUBCONTRACTOR as a result of such priority efforts due
to contractual obligations with third parties.

 

 

 

 

2.

Assist OWNER by providing field technical personnel to make temporary
modifications and arrangements to mitigate the effects of out-of-service
conditions.  If requested, by OWNER, SUBCONTRACTOR will document such efforts
and associated charges.

 

 

 

 

 

The price for any replacement Work which is not covered by SUBCONTRACTOR’S
warranty will be at SUBCONTRACTOR’S applicable price plus cost of expedited
delivery of such replacement Work.  The process for achieving this shall be by
mutual agreement.

30



--------------------------------------------------------------------------------


SC-17    INSIGNIA

Upon OWNER’s written request, certain of OWNER’s trademarks, trade names,
insignia, symbols, decorative designs, or other similar items (hereinafter
“Insignia”), shall be properly affixed by SUBCONTRACTOR to the Work furnished at
no additional cost to OWNER.  Such Insignia shall not be affixed, used, or
otherwise displayed on the Work without OWNER’s written approval.  The manner in
which such Insignia will be affixed must be approved in writing by OWNER.

SUBCONTRACTOR agrees to remove, at no additional cost to OWNER, all Insignia
from Work not meeting OWNER’s requirements.  SUBCONTRACTOR agrees to indemnify,
defend, and hold OWNER harmless from any liability in connection with
SUBCONTRACTOR’S failure to remove such Insignia.  This section will in no way
alter or modify SUBCONTRACTOR’S obligations under this subcontract regarding
protection of OWNER’s confidential Information.

SC-18    NON-INTERVENTION

In connection with the provision of Work by SUBCONTRACTOR to CONTRACTOR,
SUBCONTRACTOR agrees not to influence — directly or indirectly - any regulatory,
legislative, or judicial body so as to prevent, or delay the offering of Work by
OWNER which utilize the Work supplied by SUBCONTRACTOR.

SC-19    OVERDEPENDENCE OF SUBCONTRACTOR

SUBCONTRACTOR warrants to CONTRACTOR that as of the effective date of this
subcontract SUBCONTRACTOR has (1) no contractual obligations which would
materially adversely affect SUBCONTRACTOR’S capabilities to perform under this
subcontract, (2) is not involved in any litigation which would materially
adversely affect SUBCONTRACTOR’S ability to perform under this subcontract, and
(3) has, or prior to the commencement of Work hereunder will have, all
professional licenses which are required to perform under this subcontract.

Accordingly, and because CONTRACTOR has no way of ascertaining SUBCONTRACTOR’S
dependency on CONTRACTOR for revenues from sales in proportion to revenues from
SUBCONTRACTOR’S other customers, and in order to protect CONTRACTOR from a
situation in which SUBCONTRACTOR is overly dependent upon CONTRACTOR for said
sales, SUBCONTRACTOR agrees to release and hold harmless CONTRACTOR from any and
all claims and liabilities relating to SUBCONTRACTOR’S financial stability,
which may result from CONTRACTOR’S termination of any SCN / Change Order placed
under this subcontract.

SC-20    RADIO FREQUENCY EMISSIONS

To the extent applicable, materials furnished under this subcontract shall
comply with the requirements of Part 15 and any other related Parts of the
Federal Communication Commission’s Rules and Regulations, as may be amended from
time to time.  Compliance shall include those sections concerning the labeling
of such materials, and the suppression of radio frequency and electro-magnetic
radiation to specified levels.  Additionally, SUBCONTRACTOR will ensure, to the
extent possible, that  the transmission of RF emissions under the MPE (Maximum
Permissible Exposure) as prescribed by the FCC for a site and/or sites is within
current existing permissible standards including, but not limited to, the FCC’s
OET Bulletin 65 as amended.  Should the materials   during use generate
interference to radio communications, SUBCONTRACTOR shall inform CONTRACTOR how
to suppress such interference.  CONTRACTOR may opt to return materials to
SUBCONTRACTOR and receive a prompt refund of the price CONTRACTOR paid for the
materials if OWNER cannot reasonable suppress such interference.  Nothing herein
shall diminish or otherwise limit SUBCONTRACTOR’S obligations under any other
express warranty provided in this subcontract.

31



--------------------------------------------------------------------------------


SC-21    REGISTRATION

To the extent applicable, when material furnished under this subcontract is
subject to Part 68 of the Federal Communications Commission’s Rules and
Regulations (“FCC Rules and Regulations”) as may from time to time be amended,
SUBCONTRACTOR warrants that such material is registered under and complies with
Part 68 of such FCC Rules and Regulations including, but not limited to, all
labeling and customer instruction requirements.  SUBCONTRACTOR agrees to
indemnify and hold CONTRACTOR harmless from and against any liability in
connection with SUBCONTRACTOR’S noncompliance with Part 68 of the FCC Rules and
Regulations.  SUBCONTRACTOR agrees, at its expense, to defend CONTRACTOR, at
CONTRACTOR’S request, against such liability, provided , however, that
SUBCONTRACTOR shall (1) keep CONTRACTOR fully informed as to the progress of
such defense, and (2) afford CONTRACTOR, at its own expense, an opportunity to
participate on a basis with SUBCONTRACTOR in such defense.

SC-22    TECHNICAL SUPPORT

During the term of this subcontract, SUBCONTRACTOR will provide, at no
additional cost, full and complete technical assistance to CONTRACTOR for the
Work covered by this subcontract, including ongoing technical support and field
service and assistance, provision of technical bulletins and updated user
manuals, and telephone assistance to assist with installation, operation,
maintenance, and problem resolution per the specifications of Exhibit D “Scope
of Work”. The availability or performance of this technical support will not be
construed as altering or affecting SUBCONTRACTOR’S obligations as set forth in
the clause GC-13, titled “Warranty”. SUBCONTRACTOR will provide to CONTRACTOR
and keep current a document that includes names, titles and telephone numbers,
including after-hours telephone numbers, of SUBCONTRACTOR personnel responsible
for providing technical support to CONTRACTOR.

SC-23    LIQUIDATED DAMAGES

The parties recognize the importance of timely performance of their obligations
in order to meet delivery dates and the parties agree to the following terms and
conditions with respect to the Liquidated Damages which apply to this
subcontract (CONTRACTOR and SUBCONTRACTOR will be responsible for the
application of Liquidated Damage as follows):

a.

There shall be no Liquidated Damages which apply for markets with scheduled
Market Launch Dates in 2002.

 

 

b.

For markets with scheduled Market Launch Dates in 2003 and beyond, the
requirements for Liquidated Damages shall be as follows.  After all site audits
and lease reviews have been completed, OWNER and CONTRACTOR will mutually
develop a schedule for completion of work for all sites in each market
(“Construction Completion Date”) along with a definition of the requirements
(including those sites required) for launch of the market and the subsequent
market launch date (“Market Launch Date”) and will set this information forth in
the Master Project Plan.

 

 

1.

To the extent that achieving Acceptance of construction completion by the
Construction Completion Date in a market is dependent on responsibilities
allocated to SUBCONTRACTOR under this subcontract, and SUBCONTRACTOR causes a
failure to achieve Acceptance of construction completion by the Construction
Completion Date, CONTRACTOR shall be entitled to Liquidated Damages in the
amount of $[…***…] for the first two week period per site in the market which
has failed to achieve Acceptance of construction completion, and $[…***…] per
week thereafter for each site in the market which has failed to achieve
Acceptance of construction completion, until such time as that site achieves
Acceptance of construction completion, or the application of Liquidated Damages
as

32

*Confidential Treatment Requested



--------------------------------------------------------------------------------


 

described in subsection 2 below, whichever occurs first; provided that
CONTRACTOR  owes such Liquidated Damages to OWNER under its prime contract
agreement with OWNER.

 

 

2.

If during the course of performing work on a OWNER site, SUBCONTRACTOR causes an
unplanned service outage of OWNER’s existing equipment on that site that lasts
more than one (1) hour, SUBCONTRACTOR shall pay to CONTRACTOR Liquidated Damages
in the amount of […***…] per occurrence; provided that CONTRACTOR owes such
Liquidated Damages to OWNER under its prime contract agreement with OWNER.

 

 

3.

To the extent that declaring a site ready for work by third parties, is
dependent on responsibilities allocated to SUBCONTRACTOR under this subcontract
and if CONTRACTOR does, in fact, declare a site ready for work by Third Parties,
and schedules such work by Third Parties, and a Third Party is unable to
complete its work on the site due to SUBCONTRACTOR’S delay or interference, or
in the alternative if the site is not ready for the scheduled Third Party work,
OWNER may be charged by the Third Party for such delay or interference.  In such
instances when OWNER is contractually liable for and is actually charged for
this delay or interference, SUBCONTRACTOR will pay CONTRACTOR an amount to
reimburse OWNER for the costs actually paid by OWNER for such delay or
interference.  OWNER will provide SUBCONTRACTOR with reasonable substantiation
for such costs.  For the purposes of this clause (d) only, “Third Parties” shall
mean suppliers or vendors of wireless telecommunications equipment to OWNER.

 

 

4

In no event, shall SUBCONTRACTOR’S liability for Liquidated Damages as described
in paragraph b, subsections 1 and 2 above, and the costs described in paragraph
1 and 2 above, under this subcontract exceed in the aggregate […***…] dollars.

 

 

SC-24    CONTRACTORS LICENSING LAW

 

 

 

Should any of the work be performed in California, SUBCONTRACTOR will be
required by law to be licensed and regulated by the California Contractors’
State License Board which has jurisdiction to investigate complaints against
contractors if a complaint regarding a patent act or omission is filed within
four years of the date of the alleged violation.  A complaint regarding a latent
act or omission pertaining to structural defects must be filed within 10 years
of the date of the alleged violation.  Any questions concerning a contractor may
be referred to the Registrar, Contractors’ State License Board, P.O. Box 26000,
Sacramento, California 95826.

 

SC-25    SAFETY, HEALTH AND SECURITY REQUIREMENTS

In the development and implementation of its Safety and Health Plan (S&H Plan)
and performance of the Work, SUBCONTRACTOR shall conform and comply with
CONTRACTOR’S “SAFETY AND HEALTH STANDARDS” set forth in Appendix B-1.

SUBCONTRACTOR shall adopt and proceed in accordance with CONTRACTOR’S and/or
OWNER’S written S&H Plan and its implementing plans and procedures.  When
directed by CONTRACTOR, SUBCONTRACTOR shall provide written S&H plans and
procedures for specified S&H responsibilities.

33

*Confidential Treatment Requested



--------------------------------------------------------------------------------


SUBCONTRACTOR shall assign a Safety Representative acceptable to CONTRACTOR. 
Such representative may, with CONTRACTOR’S written approval, perform other
duties.  SUBCONTRACTOR’S designated Safety Representative shall be physically
located at the Jobsite. When SUBCONTRACTOR is performing work at multiple
jobsites, an authorized deputy designated Safety Representative shall be
physically located at each jobsite.  SUBCONTRACTOR’S designated Safety
Representative shall respond to CONTRACTOR’S safety concerns and requirements;
have authority for correcting unsafe conditions or acts by SUBCONTRACTOR, its
employees, and employees of SUBCONTRACTOR’S suppliers or subcontractors of any
tier; and coordinate with other Jobsite contractors and subcontractors on safety
matters required for the Work.

SUBCONTRACTOR shall not, without prior written approval of CONTRACTOR,
subcontract with any entity whose safety ratings for the previous year exceed
the following:

 

EMR

0 to 0.88

 

 

OIR

0 to 3.00

 

 

LTIR

0 to 1.0

 

In performance of the Work under this subcontract, SUBCONTRACTOR shall establish
and maintain a security program, implementing and supplementing Project security
requirements. Such program shall include:

 

1.

Controlled access to office, warehouse, material and equipment sites.

 

 

 

 

2.

Control of material and equipment packaging, transportation, and delivery to the
Jobsite.

 

 

 

 

3.

Accountability procedures for storage, requisition and issue of material and
equipment.

 

 

 

 

4.

Prompt reporting of incidents of loss, theft or vandalism to CONTRACTOR,
subsequently detailed and provided in writing.

34



--------------------------------------------------------------------------------


EXHIBIT B

APPENDIX B-1

SAFETY AND HEALTH (S&H) STANDARDS

1.0

Responsibilities

 

 

 

1.1

(SUB)CONTRACTOR shall submit to Bechtel a written Project “S&H Plan” or “Company
S&H Program” specific to its scope of work under this subcontract.  The “S&H
Plan” must meet all applicable federal, state and/or local rules, regulations,
codes and standards in addition to addressing the minimum requirements outlined
within this document. The plan must be submitted to Bechtel for review and
approval within (30) calendar days after subcontract award and in any event
prior to mobilizing and commencing work at the Jobsite.

 

 

 

 

1.2

The S&H Plan shall delineate the roles and responsibilities of (SUB)CONTRACTOR’S
managers and supervisors, and shall describe the system by which managers and
supervisors will be held accountable for S&H implementation.  (SUB)CONTRACTOR
shall ensure that (SUB)CONTRACTOR’S employees are adequately trained in each of
the requirements of the S&H Plan.

 

 

 

 

1.3

(SUB)CONTRACTOR Site Management, managers, and supervisors shall cooperate with
and may be asked to participate in scheduled S&H audits and/or assessments
conducted by BECHTEL/CONTRACTOR.

 

 

 

 

1.4

(SUB)CONTRACTORmanagers and supervisors shall actively participate in documented
pre-job planning activities.  Specifically, (SUB)CONTRACTOR shall participate in
project Job Hazard Analysis (JHA) performed on unique or high risk work
activities (for example, confined space entries, above ground work or trenching
and excavating operations, etc..)  Additionally, (SUB)CONTRACTORsupervisors
shall use a BECHTEL/CONTRACTOR-approved form of “employee pre-task planning
sessions” known as Job Safety Analysis (JSA) for their crews.(Attachment 3.3)

 

 

 

 

1.5

Before beginning any work, SUBCONTRACTOR shall assure all lower-tier
subcontractors adopt in writing the Subcontractor’s written S&H Plan and/or
program specific to that Subcontractor’s scope of work.

 

 

 

 

1.6

(SUB)CONTRACTOR shall designate a Safety Representative, acceptable to
BECHTEL/CONTRACTOR, who will be responsible for S&H issues relating to
(SUB)CONTRACTOR’S work.  Such designated Safety Representative may, with
BECHTEL/CONTRACTOR’S written approval, perform other duties.  (SUB)CONTRACTOR’S
designated Safety Representative shall be physically located at the jobsite.
When (SUB)CONTRACTOR is performing work at multiple jobsites, an authorized
deputy designated Safety Representative shall be physically located at each
jobsite.  The designated Safety Representative shall respond to
BECHTEL/CONTRACTOR’S safety concerns and requirements; have authority for
correcting unsafe conditions or acts by (SUB)CONTRACTOR, it’s employees, and
employees of subcontractor’s suppliers or subcontractors of any tier; and
coordinate with other jobsite contractors and subcontractors on safety matters
required for the work.  The (SUB)CONTRACTOR’S designated Safety Representative
shall be available to address lower-tier subcontractor safety and health work
issues.

 

 

 

 

1.7

(SUB)CONTRACTOR shall participate in a weekly planning, scheduling and safety
meetings held by BECHTEL/CONTRACTOR. In addition,

35



--------------------------------------------------------------------------------


 

 

(SUB)CONTRACTOR will be required and responsible to disseminate any pertinent
S&H information from those meetings to its employees and its lower-tier
subcontractor employees on a weekly basis.

 

 

 

 

1.8

(SUB)CONTRACTOR shall submit to BECHTEL/CONTRACTOR a Bi-weekly ES&H Performance
Report on a form provided by BECHTEL/CONTRACTOR.  The report will detail all
first-aid cases, workers compensation claims, OSHA recordable and lost workday
cases, near misses, utility hits and any property damage exceeding
$500.00.(Attachment 4.1)

 

 

 

 

1.9

(SUB)CONTRACTOR may be required to participate in a BECHTEL/CONTRACTOR follow-up
accident/incident investigations involving its own or lower-tier (SUB)CONTRACTOR
employees.  This requirement does not obviate or diminish (SUB)CONTRACTOR
responsibility to conduct its own initial investigation.(attachment 4.5)

 

 

 

 

1.10

(SUB)CONTRACTOR shall stop work if unknown or unanticipated hazards or work
conditions evolve which place employees at risk or necessitate greater
precautions than currently exist or are required in the Project S&H Plan. 
(SUB)CONTRACTOR shall immediately report all such incidents to
BECHTEL/CONTRACTOR.

 

 

 

2.0

Orientation & Training

 

 

 

2.1

Before (SUB)CONTRACTOR employees begin any Work, (SUB)CONTRACTOR shall
administer a New Employee Project Specific Safety and Health Orientation.

 

 

 

 

2.2

(SUB)CONTRACTOR Management shall be solely responsible to provide its own
company specific orientation and specialized training to its employees.

 

 

 

 

2.2

(SUB)CONTRACTOR shall provide all Supervisors with a Supervisors Safety and
Health Orientation specific to their work on this project.  All Supervisor
Safety and Health Orientation training will be documented in writing and include
the signature of all in attendance, date of training and a course outline
detailing all topics discussed.

 

 

 

3.0

Medical Services & Medical Treatment

 

 

 

3.1

(SUB)CONTRACTOR Jobsite personnel who provide First-Aid/Medical Treatment and/or
perform the duties of a Confined Space Attendant, shall be properly trained and
qualified as outlined in the OSHA Regulations.  A copy of their current
certification(s) shall be readily available to BECHTEL/CONTRACTOR upon request.

 

 

 

 

3.2

(SUB)CONTRACTOR shall provide all routine medical and doctor related
transportation for its employees who suffer an occupational injury and/or
illness.  Additionally, (SUB)CONTRACTOR shall be responsible for making the
necessary prior arrangements with a local provider for emergency transportation.

 

 

 

4.0

S & H Audit/Assessments

 

 

 

 

4.1

BECHTEL/CONTRACTOR will perform periodic S&H assessments and/or audits of the
project.  (SUB)CONTRACTOR shall provide BECHTEL/CONTRACTOR with timely, complete
and open access to its safety process, files, records, work areas etc., and
shall participate in this assessment as requested.

 

 

 

 

 

Prior to mobilizing, (SUB)CONTRACTOR shall notify BECHTEL/CONTRACTOR in writing
(by company name) of any lower-tier subcontractors will be used for the
execution of SUBCONTRACTOR’S work scope.  All lower-tier subcontractors

36



--------------------------------------------------------------------------------


 

 

must have acceptable S&H performance rates (OSHA Recordable Rate, Loss Workday
Case Rate, and Experience Modification), which are required by
BECHTEL/CONTRACTOR.  Additionally, (SUB)CONTRACTOR shall be responsible for
completing “Subcontractor Pre-Mobilization Checklist”(attachment 2.3) for all
lower-tier subcontractors in the execution of the scope of work. (SUB)CONTRACTOR
Site Management, managers, and supervisors shall conduct in  S&H audits and/or
assessments lower-tier subcontractors to ensure compliance with all project
contractual ES&H requirements and compliance with the S&H Plan.

 

 

 

5.0

Governmental Agency Inspections

 

 

 

 

5.1

(SUB)CONTRACTOR shall ensure its personnel are aware of and comply with the
procedures to be taken in the event of a government inspection of any type.

 

 

 

 

5.2

(SUB)CONTRACTOR shall immediately notify the BECHTEL/CONTRACTOR Site/City/Market
Manager if a government inspector of any type requests entry onto the Jobsite.

 

 

6.0

Tools & Equipment

 

 

 

 

6.1

(SUB)CONTRACTOR shall provide and monitor to ensure that all tools are used in
accordance with the manufacturers’ recommendations, have required guards in
place, and are maintained in good working order.  (SUB)CONTRACTOR shall not use
job-made tools of any kind on the Jobsite (e.g., tools made of reinforcement
steel, makeshift rigging equipment, etc.).  All tools and equipment shall be
used and maintained in accordance with manufacturer recommendations.  All
vehicles and equipment on the Jobsite will be equipped with backup alarms.

 

 

 

 

6.2

(SUB)CONTRACTOR shall only permit properly trained and certified employees to
use powder-actuated tools.  (SUB)CONTRACTOR shall maintain employee
certifications on file.

 

 

 

7.0

Hazard Communication

 

 

 

 

7.1

(SUB)CONTRACTOR shall have a written Hazard Communication Plan and/or company
program, as required, implementing procedures describing the method it will use
to communicate the hazards associated with chemical handling, use, storage and
disposal.  The plan or program shall comply with federal, state, and local
regulatory requirements, permit conditions, applicable environmental documents,
and (sub)contract requirements during construction of the project.

 

 

8.0

Personal Protective Equipment

 

 

 

 

8.1

(SUB)CONTRACTOR employees shall receive information regarding the required
minimum personal protective equipment during the Project New Employee
Orientation.

 

 

 

 

8.2

(SUB)CONTRACTOR shall require its employees to wear eye protection equipped with
hard side shields (safety glasses) manufactured to applicable ANSI standard 100
percent of the time on the project.  Safety Glasses are not required in offices,
lunch/change areas or while entering or leaving the Jobsite unless exposures are
present.  This applies to prescription eyewear as well.  (SUB)CONTRACTOR shall
monitor its employee compliance to this requirement and take immediate
corrective actions when non-compliance is noted.  Employees performing grinding
and buffing operations shall wear face shields and safety glasses or mono
goggles.

37



--------------------------------------------------------------------------------


 

8.3

(SUB)CONTRACTOR employees with Jobsite responsibilities shall wear sturdy
leatherwork shoes or boots.

 

 

 

 

8.4

(SUB)CONTRACTOR shall require its employees to wear hardhats manufactured to the
applicable ANSI standard worn with the brim forward at all times when at the
Jobsite.

 

 

 

 

8.5

(SUB)CONTRACTOR shall require its employees to wear long pants and a suitable
shirt, with no less than 4” sleeves, as the minimum work clothing to be worn on
the Jobsite.

 

 

 

 

8.6

(SUB)CONTRACTOR shall provide and require its employees to use proper hearing
protection manufactured to applicable standards whenever an occupational hearing
hazard exists.

 

 

 

 

8.7

(SUB)CONTRACTOR employees who handle chemicals or harmful substances shall be
trained and shall wear appropriate personal protective equipment per the
chemical manufacturer’s recommendations.

 

 

 

 

8.8

(SUB)CONTRACTOR shall require the use of high visibility clothing as outlined in
the regulations for all employees exposed to vehicular traffic or heavy
equipment.

 

 

 

 

8.9

(SUB)CONTRACTOR shall provide and require its employees and those employees of
all lower-tier subcontractors to have on their person the appropriate work
glove.  (SUB)CONTRACTOR shall require the wearing of appropriate gloves any time
they are actively engaged in work.  (SUB)CONTRACTOR shall monitor its employee’s
compliance to this requirement and take immediate action when non-compliance is
noted.

 

 

 

9.0

Respiratory Protection

 

 

 

9.1

(SUB)CONTRACTOR shall ensure its Respiratory Protection Plan and/or company
program includes the name of the qualified company administrator for the
project, cartridge selection and change out process, method to be used for
sanitizing respirators, medical qualification process, methods of fit testing
and an employee training program.

 

 

 

10.0

Housekeeping, Fire Prevention & Protection

 

 

 

10.1

(SUB)CONTRACTOR shall provide all fire protection and prevention equipment
necessary for its operations, including, but not limited to fire hose, nozzles,
extinguishers, etc.  (SUB)CONTRACTOR shall provide an adequate number of fire
extinguishers of the correct size and type for its work activities.

 

 

 

 

10.2

(SUB)CONTRACTOR shall monitor its work areas to ensure that all general work
areas, doors, stairwells, aisles and means of egress are kept clear of trash,
construction debris and are unobstructed at all times.

 

 

 

11.0

Fall Prevention / Protection

 

 

 

 

11.1

(SUB)CONTRACTOR shall adopt a 100% fall protection policy that makes use of
primary fall protection systems, such as scaffolds, aerial lifts, personnel
hoists, etc., while making provisions for secondary fall protection (full-body
harness) for all employees who are working or traveling more than 6 feet above
ground and are exposed to an imminent fall hazard.  Free climbing shall be
prohibited.  All fall protection devices used shall be manufactured in
accordance with a recognized standard utilizing a design approved by a
professional engineer. No job-built devices or equipment will be allowed.

38



--------------------------------------------------------------------------------


12.0

Scaffolding

 

 

 

 

12.1

(SUB)CONTRACTOR shall use only engineered and approved scaffold material,
erected and maintained under the control and direction of a trained, competent
scaffold builder.  All scaffolds will use a common project scaffold tagging
system.  BECHTEL/CONTRACTOR will provide (SUB)CONTRACTOR with a site-specific
procedure defining the tagging system.

 

 

13.0

Lock-Out / Tag-Out Procedure  (Energy Isolation)

 

 

 

13.1

(SUB)CONTRACTOR shall use a common project system and equipment safety
tagging/lockout procedure when required.  If required by the facility owner
BECHTEL/CONTRACTOR will provide (SUB)CONTRACTOR with a site-specific procedure
defining the tagging/lockout system.  In any case (SUB)CONTRACTOR will implement
an Energy Isolation program which complies with the applicable regulations.

 

 

14.0

Cranes & Material Handling

 

 

 

14.1

(SUB)CONTRACTOR shall designate a qualified supervisor to determine the methods
and develop plans for rigging operations to ensure its crane operations and
lifting activities are monitored and executed in a safe manner.

 

 

 

 

14.2

All cranes supplied by (SUB)CONTRACTOR shall have current, annual, documented
inspections as required.  Documentation of such inspections shall be made
available to BECHTEL/CONTRACTOR prior to initial Jobsite use.  (SUB)CONTRACTOR
shall ensure no equipment is operated if hazardous conditions are identified
relating to that piece of equipment or its use.

 

 

 

15.0

Articulating Boom and Scissors Platforms

 

 

 

 

15.1

(SUB)CONTRACTOR shall ensure elevated personnel work platforms (JLG, Snorkel,
Hi-lift, etc.) are operated and maintained in accordance with manufacturer
recommendations and only by trained and qualified employees.  Training and
comprehension test records shall be made available to BECHTEL/CONTRACTOR upon
request.

 

 

 

 

15.2

(SUB)CONTRACTOR shall require all employees inside personnel work platforms wear
a full body harness attached to a designated anchor point.  A fire extinguisher
shall be provided on all such equipment.  Equipment used to hoist personnel
shall not be used for material if it constitutes a hazard.

 

 

 

16.0

Electrical Equipment Inspection / Assured Grounding / GFCI

 

 

 

16.1

(SUB)CONTRACTOR shall implement an appropriate electrical equipment “Assured
Grounding Program” or use ground fault circuit interrupters (GFCI) on all of its
temporary field electrical applications.

 

 

 

17.0

Indoor Air Surveillance Program

 

 

 

 

17.1

(SUB)CONTRACTOR shall identify work activities which could lead to potentially
hazardous atmospheric conditions, whether toxic or explosive, caused or created
by its own or lower-tier (SUB)CONTRACTOR work activities.  (This includes the
operation of any gasoline, diesel or propane powered equipment inside an
enclosed area or building.).  Additionally, (SUB)CONTRACTOR shall monitor and
institute mitigating steps to prevent any subsequent exposure to all other
project employees and/or the general public in or around the Jobsite.

39



--------------------------------------------------------------------------------


 

 

 

 

17.2

(SUB)CONTRACTOR shall be required to provide any monitoring and/or sampling
equipment in addition to ensuring that only qualified and competent personnel
are operating such equipment.  Equipment shall be calibrated and maintained per
the manufacturer’s recommendations.  BECHTEL/CONTRACTOR shall be notified of any
activities or potential concerns that lead to monitoring and/or sampling and be
copied on all subsequent data and/or reports generated by those activities.

 

 

 

 

 

 

 

18.0

 

Traffic Control Plans

 

 

 

 

 

 

 

 

 

 

 

18.1

(SUB)CONTRACTOR shall develop, submit for approval, implement, and maintain in
compliance with Traffic Control Plans as required by all Local, City, County
State, and Federal authorities, or private property owner.  All Traffic Control
Plans must be at the Jobsite at all times when traffic is being controlled by
(SUB)CONTRACTOR.  (SUB)CONTRACTOR will only use trained and certified flagperson
if they are required.  (SUB)CONTRACTOR will implement all necessary traffic and
lighting controls required to perform work operations after sunset, or any time
there is a restricted view due to weather, fire, dust, etc.

 

 

 

 

 

 

 

19.0

 

Confined or Enclosed Space Entry Procedures

 

 

 

 

 

 

 

 

 

 

    19.1

(SUB)CONTRACTOR shall implement Confined Space Entry Procedures to control  all
operations in Confined Spaces as required by the applicable Federal, State, or
Property Owner Rules/Regulations.  All work operations inside Utility Vaults
will be required to conform to the appropriate Federal or State Confined Space
regulation.

 

 

 

 

 

 

 

20.0

 

Utility Locate

 

 

 

 

 

 

 

 

 

 

 

20.1

(SUB)CONTRACTOR shall implement a utility locate process that physically
identifies underground utilities when excavating The utility locate document
shall be on location and used for work planning during excavation and boring
activities

 

 

 

 

 

 

 


 


 


 


 

21.0

Electro Magnetic Energy (EME)

 

 

 

 

21.1

SUBCONTRACTOR shall implement a written procedure pertaining to employee
safeguards to be followed in areas where electro-magnetic energy, in the form of
Radio Frequency (RF), presents a potential hazard.  Where required due to the
potential RF exposure level, SUBCONTRACTOR shall provide and require that its
employees wear Personnel RF Monitors.  SUBCONTRACTOR shall ensure that all
employees have an appropriate level of EME awareness training appropriate to the
specific RF hazard on the project.

 

 

 

 

 

 

 


 


 


 


 

22.0

Excavation & Trenching

 

 

 

 

22.1

(SUB)-CONTRACTOR shall not commence any excavation or trenching work, until it
has obtained permission and complied with the conditions of all required
approval and permit authorities.  (SUB)CONTRACTOR shall have an engineered
drawing for reference showing the location of all underground services and/or
utilities, and will make all required notifications prior to commencing any
excavation.

 

 

 

 

 

 

 

 

 

 

 

22.2

(SUB)CONTRACTOR shall provide at the Jobsite a competent person, who will
perform daily inspections of all excavation/trenches.  (SUB)CONTRACTOR shall

40



--------------------------------------------------------------------------------


 

 

 

 

 

      ensure that spoil material is kept at least 3 feet (1 meter) away from the
excavation edge.

41



--------------------------------------------------------------------------------


APPENDIX B-2
SPECIAL PROVISIONS

I.

 

 

INTRODUCTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACTOR has been awarded the GSM Services Overlay Project by Cingular
Wireless LLC (the “Project”) as more fully described in that certain Master
Contractor Agreement between Bechtel Corporation and Cingular Wireless LLC dated
February 8, 2002.  Elsewhere in this subcontract, the parties have set forth the
terms under which SUBCONTRACTOR will provide Site Acquisition and Dynamic
Tracker Services.  In this Exhibit, the parties set forth the terms under which
other Services for the Project, including Professional Services, will be
provided for the Project and compensated.

 

 

 

 

 

 

 

 

 

 

 

 

II.

 

SCOPE OF SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

Professional Services

 

 

 

The Professional Services shall be deemed to be those services performed by
either party (CONTRACTOR or SUBCONTRACTOR) using personnel specifically approved
to perform work for the Project by the CONTRACTOR.  For purposes of compensation
under this subcontract, Professional Services does not include (a) Site
Acquisition Services which are to be performed by SUBCONTRACTOR pursuant to
Exhibit D; or (b) Provision of Dynamic Tracker and Services to support Dynamic
Tracker, including the training and programming support, as specified in Exhibit
D, Professional Services does not include the cost of hourly clerical personnel
hired by either party locally or through agencies.  Professional Services
charged by CONTRACTOR will include Services performed by Bechtel and EPCJobs
personnel and charged to the Project in accordance with CONTRACTOR’s published
charging practices guidelines.  SUBCONTRACTOR will not be entitled to perform
Professional Services or assign personnel to a Professional Services position
without the written consent of CONTRACTOR.  Notwithstanding the foregoing,
SUBCONTRACTOR shall be entitled to provide personnel to perform SS 7 Services
(Network Dimensioning) and T-1 Testing for the Project and CONTRACTOR agrees to
process its written approval on a timely basis to support the Project Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

Radio Frequency and Fixed Network Engineering, Transport Engineering, and
Network Optimization.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Radio Frequency and Fixed Network Engineering, Transport Engineering, and
Network Optimization are scopes of work not currently awarded by OWNER to
CONTRACTOR or SUBCONTRACTOR for the Project.  In the event that these services
are awarded to either party for the Project, mutually agreeable commercial terms
will be established between CONTRACTOR and SUBCONTRACTOR for those Services.

 

 

 

 

 

 

 

 

 

 

 

 

III.

 

COMPENSATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

Hourly Rates.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Professional Services for the Project will be charged by each party at the rate
of […***…] per hour (the “Hourly Rate”).  The Hourly Rate shall be deemed to
cover, but is not limited to, the cost of employee labor; holidays and paid time
off; insurance, retirement, and other fringe benefits; payroll taxes; premiums
for unemployment, workers’ compensation, and employer liability insurance;
general and administrative expenses; other overhead costs; and fee.The Hourly
Rate will apply to

42

*Confidential Treatment Requested



--------------------------------------------------------------------------------


 

 

 

the actual number of approved, employee-paid hours worked and documented on
timesheets. Hours worked in excess of 40 hours per week will not be paid, unless
approved in writing by the CONTRACTOR and, in such case, will be reimbursed at
the Hourly Rate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

Other Direct Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In addition to the Hourly Rate, the parties will be entitled to charge for the
Other Direct Costs set forth in  Attachment 1, of this Appendix B-2.  Other
Direct Costs shall be charged without additional mark-up.  As discussed above,
compensation for Professional Services does not include the cost of hourly
clerical personnel hired by either party locally or through agencies, and such
costs will be charged as part of such party’s Other Direct Costs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

Costs for Subcontracts and Materials

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACTOR has subcontracting and procurement responsibility for the Project. 
Costs for subcontracts and materials for the Project will be charged on a
pass-through basis without mark—up.

 

 

 

 

 

 

 

 

 

 

 

 

IV.

 

MANAGEMENT COMMITTEE

 

 

 

 

 

 

 

 

 

 

 

 


 


 


 

The parties shall, as soon as practicable, establish and thereafter maintain a
Management Committee (the “Management Committee” or “Committee”) consisting of
two (2) senior executives from each party.  There shall be no remuneration or
any other expenses paid to Committee members for their services in connection
with the Committee.  The Management Committee shall meet in person or via
teleconference no less than once every quarter, and more frequently as may be
necessary to monitor project progress and address issues amongst the parties. 
Each party shall be entitled to have such other individuals or advisors attend
the meetings at such parties’ discretion and sole expense.  CONTRACTOR will
designate one of its executives as Chairman of the Management Committee, to
organize and co-ordinate Committee activities.


 


 


 

Resolution of any matter shall require the unanimous vote of all the members of
the Management Committee.  Any member of the Committee may call a Committee
Meeting at any time upon not less than ten (10) business days prior notice. The
parties shall fill any vacancy in the persons appointed by it to the Management
Committee and may cancel the appointment of any such person and appoint another
with written notice to the other party.


 


 


 

The Management Committee is authorized to act in a steering capacity and as a
dispute resolution forum of first recourse for the Project and shall:

 

 

 

•

 

review the implementation and performance of the Project under the direction of
the Project Director;

 

 

 

•

 

approve financial disbursements and distributions to the parties;

 

 

 

•

 

review and monitor client relationships for the Project.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

It is understood and agreed between the parties that, as between CONTRACTOR and
SUBCONTRACTOR, communications with OWNER on Project matters, and coordination
and management of the parties’ execution of the Project shall, notwithstanding
the functions of the Management Committee as described herein, be within the
scope of CONTRACTOR’s obligations as prime contractor to OWNER.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In cases of matters on which unanimity of the Committee cannot be obtained
within thirty (30) days from submission of any matter to the Committee, then the
parties will seek to settle such matters by negotiations between designated
senior officers of the parties.  Senior officers for each party are as follows:

43



--------------------------------------------------------------------------------


 

 

 

•

 

       WFI:

Masood Tayebi,

 

 

 

 

 

 

 

 

 

 

Chief Executive Officer

 

 

 

 

 

•

 

       Bechtel:

George Conniff

 

 

 

 

 

 

 

 

 

 

GBU President, Telecommunications and Industrial

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Should the dispute not be resolved at this level, the parties will pursue
Dispute Resolution in accordance with the process outlined in Exhibit “A”,
GC-11.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Should any dispute between the parties affect or threaten the orderly or timely
progress of the Project, the parties shall proceed diligently with the work as
directed by the Management Committee in writing, whose decision with respect to
matters affecting the prosecution or performance of the work shall govern,
provided that the aggrieved party may preserve its right to dispute such
decision by providing written notice of its objections and any claim for
monetary loss after receipt of the Management Committee’s written directive.  In
no event shall any dispute be permitted to delay the progress of the work.

 

 

 

 

 

 

 

 

 

 

 

 

V.

 

AUDITS

 

 

 

 


 


 


 

The CONTRACTOR shall keep, or cause to be kept, proper books of account and
records.  The accounting books and records shall be kept by each party in
accordance with good accounting practices and are subject to inspection at any
reasonable time during the term of the Project and thereafter for such period of
time as may be required by the subcontract, by law or by the parties or their
designated representatives. These books shall be open to audit by a mutually
agreed independent auditor for such period of time as may be required by this
subcontract or by law, provided, however, that agreed upon Hourly Rates and
internally published unit rates shall not be subject to audit.  This provision
permitting audits is in addition to that provided in Exhibit “A”, GC-12.

44



--------------------------------------------------------------------------------


ATTACHMENT 1

Other Direct Costs
(ODCs)

ODCs may include, but are not limited to the following types of expenses
incurred with respect to the project:

 

•

Clerical personnel

 

•

Automation, Computer, Software, IS&T services and CAD/CAE costs (as an
Automation Rate in some offices)

 

•

Automotive and construction equipment

 

•

Business Travel

 

•

Customer Entertainment Expenses — (pre-approved)

 

•

Computer equipment

 

•

Consulting fees

 

•

Depreciation or purchase of personal property or 3rd  party personal property
rental/lease expense

 

•

Employee group functions

 

•

Engineering supplies rate charge and special engineering supplies

 

•

Freight and insurance

 

•

Furniture & equipment & computer hardware purchased (less than  $1K)

 

•

Furniture and office equipment

 

•

Gas, Oil, Tires, Parts

 

•

In-house moving contractors

 

•

Insurance

 

•

Legal services

 

•

Licenses and taxes

 

•

Mail and courier services

 

•

Meeting and conference expenses

 

•

Office rent and associated operating expenses (as a facilities rate in some
offices)

 

•

Office supplies

 

•

Office supplies expense or Office supplies rate charge

 

•

Other subcontracts

 

•

Outside computer services

 

•

Real property operating expenses

 

•

Relocation and Assignment Expenses including Tax Gross-ups for Permanent and
Temporary Assignments

 

•

Rental/Lease and Maintenance of vehicles

 

•

Reproduction expenses

 

•

Small tools rental/purchases

 

•

Technical books

 

•

Telephone, cable, fax, cell phones (as a communications rate in some offices)

 

•

Trailer rental expense

45



--------------------------------------------------------------------------------


CINGULAR PROJECT

CHARGING PRACTICE MATRIX

ITEM

 

COSTS DIRECTLY
RECOVERED ON
THE PROJECT AS
BILLED

 

COSTS INDIRECTLY
RECOVERED
THROUGH THE
HOURLY RATES

 

 

 

 

 

Personnel Costs (number of Professional Services hours multiplied by the
applicable Hourly Rate)

 

X

 

 

 

 

 

 

 

Salaries and payroll additives (P.R.A.). of project staff while engaged on the
Project work

 

 

 

X

 

 

 

 

 

Salaries of project staff while on annual leave and during public holidays

 

 

 

X

 

 

 

 

 

Salaries of project staff while on compassionate leave/sick leave

 

 

 

X

 

 

 

 

 

Salaries and PRA of project staff while on R&R leave

 

 

 

X

 

 

 

 

 

Personnel costs for project specific trainers (except dynamic tracker and site
acquisition) at Hourly Rate

 

X

 

 

 

 

 

 

 

Personnel costs for staff being trained (except site acquisition) at Hourly Rate

 

X

 

 

 

 

 

 

 

Salaries and PRA of staff engaged on respective corporate work for each Party
(corporate accounting, general administration, & business development, etc.)

 

 

 

X

 

 

 

 

 

Personnel Costs of Permanent Office technical and management staff while
directly engaged in the audit, review or support of project work (except for
department managers and higher) at Hourly Rate

 

X

 

 

 

 

 

 

 

Salaries and travel expenses of Permanent Office technical and management staff
not directly engaged in work execution

 

 

 

X

 

 

 

 

 

Travel of Management Committee for official Committee Meetings

 

 

 

X

 

 

 

 

 

Permanent Office and Corporate Overheads

 

 

 

X

 

 

 

 

 

Payments to Agencies for the hire of staff or temporary/contract staff paid on
an hourly basis

 

 

 

X

 

 

 

 

 

Payments to Agencies for interviewing and engaging staff for the Project

 

 

 

X

 

 

 

 

 

The cost of consultants (including time charges, fees and other approved
expenses) appointed to provide services to the Project

 

X

 

 

46



--------------------------------------------------------------------------------

 

ITEM

 

COSTS DIRECTLY
RECOVERED ON
THE PROJECT AS
BILLED

 

COSTS INDIRECTLY
RECOVERED
THROUGH THE
HOURLY RATES

 

 

 

 

 

Mobilization/demobilization of staff and families to/from site for the Project,
including resettlement expenses and other approved elements of approved
employment conditions

 

X

 

 

 

 

 

 

 

Living allowances, associated taxes, and other allowances paid to project staff
per approved employment conditions

 

X

 

 

 

 

 

 

 

Statutory costs, taxes and other salary related burdens such as:

 

 

 

 

– annual leave loading

 

 

 

X

– workers’ compensation insurance premiums

 

 

 

X

– staff medical benefits

 

 

 

X

– other sickness, injury or health insurances

 

 

 

X

– staff superannuation or provident  fund payments

 

 

 

X

– payroll taxes

 

 

 

X

 

 

 

 

 

Fringe benefits and taxes applying to fringe benefits which are not directly
related to a staff member’s engagement on a project

 

 

 

X

 

 

 

 

 

Costs associated with Project incurred in a permanently established WFI or
Bechtel office: 

 

X

 

 

– facilities rate (covering office rental, operating costs, light and power,
insurance, depreciation on furniture and fittings, etc.) based on square footage
dedicated to Project

 

 

 

 

– reproduction costs (stationery, manuals, reports including covers purchased
specifically for the project)

 

X

 

 

– communications (telephone, telex, fax, telegrams, postage, couriers, air
freight, etc..)

 

X

 

 

– automation rate (covering computers, network, infrastructure, etc..) based on
utilization dedicated to the Project

 

X

 

 

 

 

 

 

 

Costs associated with any other office specifically established for the Project,
including a Project office or Project support group located within a permanent
WFI or Bechtel office

 

X

 

 

 

 

 

 

 

Costs associated with the operation of site offices specifically established for
the Project

 

X

 

 

47



--------------------------------------------------------------------------------

 

ITEM

 

COSTS DIRECTLY
RECOVERED ON
THE PROJECT AS
BILLED

 

COSTS INDIRECTLY
RECOVERED
THROUGH THE
HOURLY RATES

 

 

 

 

 

Business travel, accommodation, meals and other expenses allowed under  WFI or
Bechtel  normal policies and incurred by staff directly engaged on the Project,
including pre-employment interviews

 

X

 

 

 

 

 

 

 

The billed cost of services provided by parent, subsidiary or related companies
of  WFI or Bechtel  for services provided directly to the Project

 

X

 

 

 

 

 

 

 

The cost of services provided by consultants or by parent, subsidiary or related
companies of  WFI or Bechtel to the Project for its corporate activities (for
example taxation, legal or accounting services)

 

 

 

X

 

 

 

 

 

The cost of all taxes, import duties, levies, excises and other imposts directly
incurred by  WFI or Bechtel on Project related expenses

 

X

 

 

 

 

 

 

 

The cost of renting or leasing machinery, equipment, tools or materials for use
on the Project

 

X

 

 

 

 

 

 

 

The cost of supply and delivery of all materials, equipment, or tools used on
the Project

 

X

 

 

 

 

 

 

 

The cost of all vehicles and items of fixed or mobile plant purchased or leased
or rented for the Project

 

X

 

 

 

 

 

 

 

The cost of CAD stations, proprietary software (except Dynamic Tracker), PCs,
network elements designated for use on the Project at published automation rates
(if applicable)

 

X

 

 

 

 

 

 

 

The cost of copying, plan printing, microfilming, making of slides &
transparencies directly for Project

 

X

 

 

 

 

 

 

 

The cost of computing operations associated with the provision of services such
as engineering design, project planning, and project controls (except Dynamic
Tracker)

 

X

 

 

 

 

 

 

 

The cost of and expenses related to obtaining permits, visas and registration of
staff

 

X

 

 

 

 

 

 

 

Project close-out report activities

 

X

 

 

48



--------------------------------------------------------------------------------


BECHTEL CORPORATION

EXHIBIT “C”

QUANTITIES, PRICING, DATA
AND
REVENUE SHARING

I.   INTRODUCTION

SUBCONTRACTOR will perform services of three primary types on the Project: (A)
Dynamic Tracker; (B) Site Acquisition Services for overlay, collocation, rooftop
and greenfield sites; and (C) Professional Services as described below.  Such
services and any other services which may be agreed between the parties are
referred to herein collectively as the “Services”. In addition to direct
compensation for the Services, CONTRACTOR and SUBCONTRACTOR agree to share the
profit or loss on the Project as provided herein.  Notwithstanding the agreement
to share profit or loss on the Project as described herein, each party is and
shall be considered an independent contractor as provided in Exhibit “A”, GC-1
to this subcontract.

A.   DYNAMIC TRACKER

SUBCONTRACTOR will be paid […***…] per Site for furnishing, supporting,
maintaining, and modifying Dynamic Tracker pursuant to the scope of work set
forth in Exhibit “D”, Section II.   SUBCONTRACTOR shall be entitled to invoice
CONTRACTOR for the all-inclusive fixed amount per Site for the Dynamic Tracker
Services according to the following market milestones:

 

Market Milestones as Defined in the Prime Contract

 

Share to be Invoiced

 

Dollars to be invoiced per Site

 

 

 

 

 

 

 

Market Mobilization

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

50% of Sites in a Market Ready for Construction

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

50% of Sites in a Market achieve Construction Completion Acceptance

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

90% of Sites in a Market Ready for Construction

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

90% of Sites in a Market achieve Construction Completion Acceptance

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

100% of Sites in a Market achieve Acceptance

 

[…***…]

 

[…***…]

 

 

 

 

 

 

49

*Confidential Treatment Requested



--------------------------------------------------------------------------------


B.        SITE ACQUISITION SERVICES

SUBCONTRACTOR will provide Site Acquisition Services for all sites released by
OWNER to CONTRACTOR, including overlay, collocation, rooftop and greenfield
sites (“Sites”).  The scope of such Site Acquisition Services is more fully
described in Exhibit “D”, Section I.   SUBCONTRACTOR will be compensated for the
Site Acquisition Services as set forth below.  In the event of cancellation of a
Site, SUBCONTRACTOR will be entitled to Site Acquisition Services compensation
in accordance with any agreement reached with the OWNER by CONTRACTOR for any
milestones achieved with respect to such Site and such compensation shall be
deemed SUBCONTRACTOR’S full compensation for such Site Acquisition Services with
respect to any such cancelled Sites.

1.          Overlay Sites (Cingular Cases 1, 2A, 2B, 3A, 3B, 4A, 4B, 4C, 4D, 4E,
and 4F, and additional cases as mutually agreed)

           For each Market released by OWNER, SUBCONTRACTOR shall be compensated
at the […***…] for Site Acquisition Services for each overlay Site in such
Market.  SUBCONTRACTOR shall be entitled to invoice for Site Acquisition
Services for overlay Sites according to the following market milestones:

 

Market Milestones as Defined in the Prime Contract

 

Share to be Invoiced

 

Dollars to be invoiced per
Overlay Site

 

 

 

 

 

 

 

Market Mobilization

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

50% of Sites in a Market Ready for Construction

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

50% of Sites in a Market achieve Construction Completion Acceptance

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

90% of Sites in a Market Ready for Construction

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

90% of Sites in a Market achieve Construction Completion Acceptance

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

100% of Sites in a Market achieve Acceptance

 

[…***…]

 

[…***…]

The base rate was established on the assumption that, on average, approximately
20% of the “indoor” Sites and 80% of the “outdoor” Sites will require lease
amendments.  SUBCONTRACTOR will be entitled to this base rate regardless of
whether the Sites are “indoor” or “outdoor” and without regard to the ultimate
distribution between “indoor” or “outdoor” Sites.  In the event that
substantively more than 20% of the indoor sites require lease amendments,
CONTRACTOR agrees to work with the SUBCONTRACTOR to process a prime contract
change order request with OWNER pursuant to GC-10 (Changes) of this subcontract,
for an  equitable adjustment to the cell site unit prices reflecting such
increase, and such adjustment will be passed on to SUBCONTRACTOR to the extent
received from OWNER, as a base rate compensation change if, and only if OWNER
approves the subject change order.

50

*Confidential Treatment Requested



--------------------------------------------------------------------------------


2.          Greenfield or Raw Land Sites (Cingular Case 5A, and additional cases
as mutually agreed)

For each Market released by OWNER, SUBCONTRACTOR shall be compensated at the
[…***…] for Site Acquisition Services for each Greenfield or raw land Site in
such Market.  SUBCONTRACTOR shall be entitled to invoice for Site Acquisition
Services for Greenfield or raw land Sites according to the following market
milestones:



 

Market Milestones as Defined in the Prime Contract

 

Share to be Invoiced

 

Dollars to be invoiced per
Greenfield or raw land site

 

 

 

 

 

 

 

Market Mobilization

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

50% of Sites in a Market Ready for Construction

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

50% of Sites in a Market achieve Construction Completion Acceptance

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

90% of Sites in a Market Ready for Construction

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

90% of Sites in a Market achieve Construction Completion Acceptance

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

100% of Sites in a Market achieve Acceptance

 

[…***…]

 

[…***…]

3.          Collocation and Rooftop Sites (OWNER Case 5B):

For each Market released by OWNER, SUBCONTRACTOR shall be compensated for Site
Acquisition Services at a base rate to be determined for each collocation and
rooftop Site in such Market. CONTRACTOR shall work with SUBCONTRACTOR to
establish a base rate on a case-by-case basis.  For invoicing purposes only,
[…***…] per site shall be used until the actual base rate is established. 
SUBCONTRACTOR shall be entitled to invoice for Site Acquisition Services for
collocation and rooftop Sites according to the following market milestones:

51

*Confidential Treatment Requested



--------------------------------------------------------------------------------


Market Milestones as Defined in the Prime Contract

 

Share to be Invoiced

 

Dollars to be invoiced (% of
applicable base rates per
collocation or rooftop site)

 

 

 

 

 

Market Mobilization

 

[…***…]

 

[…***…]

 

 

 

 

 

50% of Sites in a Market Ready for Construction

 

[…***…]

 

[…***…]

 

 

 

 

 

50% of Sites in a Market achieve Construction Completion Acceptance

 

[…***…]

 

[…***…]

 

 

 

 

 

90% of Sites in a Market Ready for Construction

 

[…***…]

 

[…***…]

 

 

 

 

 

90% of Sites in a Market achieve Construction Completion Acceptance

 

[…***…]

 

[…***…]

 

 

 

 

 

100% of Sites in a Market achieve Acceptance

 

[…***…]

 

[…***…]

C.        PROFESSIONAL SERVICES

SUBCONTRACTOR shall invoice monthly for “Professional Services” as defined in
the Special Provisions section of this subcontract (excluding Dynamic Tracker
and Site Acquisition Services) at the […***…], plus Other Direct Costs as
provided in Exhibit B, Special Conditions Appendix B-2.

II. [...***...]

CONTRACTOR and SUBCONTRACTOR will [...***...], defined as follows:

The [...***...] shall equal the [...***...] from the [...***...] for the
[...***...] all [...***...] and [...***...] for [...***...], and [...***...]. 
The [...***...] shall be [...***...] the [...***...] by the [...***...] of
[...***...] by the [...***...] as defined by [...***...] to the [...***...].

The [...***...] will be [...***...] and [...***...] in accordance with the
[...***...].  [...***...] will present the [...***...] available to [...***...]
at each [...***...].

At least once per [...***...], and no later than [...***...], the [...***...]
will [...***...] an [...***...] for [...***...] of any [...***...] to (or from)
the [...***...].  [...***...] will be based on [...***...] and [...***...], with
[...***...] for [...***...], and will be subject to approval of the
[...***...].  Any [...***...] for [...***...] or [...***...] will be [...***...]
by the [...***...] to make [...***...] hereunder within [...***...]

52

*Confidential Treatment Requested



--------------------------------------------------------------------------------

[…***…] from the […***…].  A […***…] and […***…] shall be […***…] at the
[…***…].

Note: The […***…] addressed in […***…], sections […***…], shall not be […***…]
as a […***…] the […***…]. The
[…***…] from […***…], sections […***…] shall be […***…] by the […***…] was
[…***…] and […***…] by […***…] in accordance with the […***…] of […***…]. All
other […***…] by […***…] on […***…], including those for […***…], will be
[…***…] as […***…] in the […***…] in […***…] for the […***…].

Bechtel/WFI […***…] —Project […***…]

 

From

 

To

 

[…***…]

 

[…***…]

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

III.   SUBCONTRACT LIMITATION

In no event shall SUBCONTRACTOR’S total compensation under this subcontract
exceed in the aggregate the total amount set forth below, unless a formal
subcontract Change Order or Amendment is executed to increase the specified
amount.

NOT-TO-EXCEED SUBCONTRACT VALUE:  […***…].

Actual reimbursement shall be limited to the cumulative value of CONTRACTOR
approved charges in accordance with the above prescribed compensation elements,
and the subcontract Value adjusted accordingly.

SUBCONTRACTOR and CONTRACTOR will jointly review the cumulative approved charges
under the subcontract when they reach 85% of the NOT-TO-EXCEED VALUE, inclusive
of any subsequent Change Orders / Amendments. CONTRACTOR and SUBCONTRACTOR will
establish an estimate of the total funding required to complete all Work as
identified and incorporated into the subcontract as of the date of the 85%
notice. Additional funds will be added to address the requirements of the to-go
work.

53

*Confidential Treatment Requested



--------------------------------------------------------------------------------


CINGULAR-GSM SERVICES PROJECT

SITE ACQUISITION & DYNAMIC TRACKER SERVICES

EXHIBIT “D”

SCOPE OF WORK

54



--------------------------------------------------------------------------------


Table of Contents

Section Title

 

 

Page no.

1.0

 

Site Acquisition, Zoning, and Transport Services

3

2.0

 

New Build Scope of Work

3

3.0

 

Dynamic Tracker

4

55



--------------------------------------------------------------------------------


BECHTEL CORPORATION

CINGULAR WIRELESS LLC
PROJECT
TECHNICAL SERVICES SUBCONTRACT

EXHIBIT “D”

SCOPE OF WORK

1.0

 

SITE ACQUISITION, ZONING AND TRANSPORT SERVICES


 


 


 


1.1


 


 


OVERLAY SCOPE OF WORK


 


 


 


 


 


 

a.


 

Search Area Investigation

 

 

 

 

 

 

 

 

Not Required

 

 

 

 

 

 

 

 

 

 

 

 


 


 


 


 


 


 

b.


 

File Audit

 

 

 

 

 

 

SUBCONTRACTOR will perform a site audit on all sites to determine the rights and
obligations contained in the lease, as well as pre-existing zoning approvals.
SUBCONTRACTOR will communicate the results of this search area via a
pre-approved File Audit Form. In addition, SUBCONTRACTOR will acquire the
following documents (from the Cingular  files provided):

 

 

 

 

 

 

 

 

 

•

Existing drawings/easement (verification of legal access to site) /structural
studies

 

 

 

 

 

 

 

 

 

•

All FAA / FCC regulatory documents

 

 

 

 

 

 

 

 

 

•

Tower drawings

 

 

 

 

 

 

 

 

 

•

Leases

 

 

 

 

 

 

 

 

 

•

Zoning and building permits

 

 

 

 

 

 

 

 

 

•

If required, prepare application to tower owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c.

 

 

Negotiate on behalf of OWNER lease or license agreement amendments with
landlord.

 

 

 

 

 

 

 

 

 

 

•                    Coordinate with CONTRACTOR any changes to standard lease or
license agreement that exist with OWNER, including special access limitations,
construction requirements or special requests by OWNER or any other pertinent
information pertaining to the leasehold interest.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    •

                  Coordinate and obtain owner approval for installation, as
required.


 


 


 


 


 


 


 


 


 

d.

Permitting

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

•

                    It is assumed that there will be no zoning activities of any
kind required. Zoning will be awarded on a lump sum basis.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

•

File on behalf of OWNER for building and electrical permits if required and meet
with permit department representing the jurisdiction to review standards,
special construction requirements, submittal

56



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

procedures, expediting procedures and fees. All permit application fees to be
reimbursed by OWNER.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e.

Transport

 

 

 

 

 

 

 

 

 

 

 

•

Order of T1 (or drop-and-insert) Provisioning through the OWNER designated LEC
and supply to OWNER the delivery date, order number and contact information.

 

 

 

 

 

 

 

 

 

 

•

Arrange an on site meeting with BST (or equivalent) facilities provider.

 

 

 

 

 

 

 

 

 

 

•

Field coordinate T1 installations. T1 to be connected to SIAD device.

 

 

 

 

 

 

 

 

 

 

•

Perform testing and acceptance of T-1s.

 

 

 

 

 

 

 

 

 

 

•

Connectand test new T-1s to SIAD device.  Existing T-1s cutover will be the
responsibility of OWNER.

 

 

 

 

 

 

 

 

 

 

f.

Documentation and Turnover

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

•

Provide CONTRACTOR with documents for site completion and turnover packages
which

 

 

 

 

 

 

 

 

 

 

     include the following:

 

 

 

 

 

 

 

 

 

 

•

Building permits

 

 

 

 

 

 

 

 

 

 

•

Zoning approval documentation

 

 

 

 

 

 

 

 

 

 

•

Lien releases

 

 

 

 

 

 

 

 

 

 

•

Copies of lease documents

 

 

 

 

 

 

 

 

 

 

•

Any other test data acquired during performance of the Services.


2.0


 


NEW BUILD SCOPE OF WORK


 


 


 

A.


 

 Pre-leasing


 


 


 


 


 


 


 


 


 

i.

Search Area Investigation

 

 

 

 

 

 

 

 

 

ii.

Visit each search area for the purpose of identifying and cataloging any viable
candidate(s) described below.

 

 

 

 

 

 

 

 

 

iii.

If co-location, acquire the following documentation from the tower owner or
build to suit representative:

 

 

 

 

 

 

 

 

 

 

•

Existing drawings / easement (verification of legal access to site) / structural
studies

 

 

 

 

 

 

 

 

 

 

•

All FAA / FCC Regulatory documents

 

 

 

 

 

 

 

 

 

 

•

Tower drawings

 

 

 

 

 

 

 

 

 

 

•

Leases

 

 

 

 

 

 

 

 

 

 

•

Zoning and Building Permits

 

 

 

 

 

 

 

 

 

 

•

Coordinate and obtain owner approval for installation, as required.

 

 

 

 

 

 

 

 

 

 

•

If required, prepare application to tower owner.

 

 

 

 

 

 

 

 

 

 

iv.

Prioritize and submit up to three viable candidates per OWNER Search Area
Request Form (SARF).  A complete Site Candidate Information Package (SCIP) will
be completed for each candidate. A viable candidate meets the following
criteria:

 

 

 

 

 

 

 

 

 

 

•

Meet or exceed RF design requirements

 

 

 

 

 

 

 

 

 

 

•

Determine that the respective property owner(s) are interested in executing a
long-term lease agreement.

 

 

 

 

 

 

 

 

 

 

•

Site can be reasonably zoned and permitted within the local jurisdiction for the
intended purpose and within the proposed

57



--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

timeline (copy of zoning map and copies of applicable Telecommunication
Ordinance pertaining to the site to be provided).

 

 

 

 

 

 

 

 

 

 

•

Site can be constructed with reasonable cost (per capital budget) and timeline
(project schedule).

 

 

 

 

 

 

 

 

 

 

•

Candidate prioritization based on all three disciplines — RF, Construction and
Acquisition (leasing and zoning) for costs and timeline.

 

 

 

 

 

 

 

 

 

 

•

SUBCONTRACTOR will submit SCIP within 10 business days of SARF release. OWNER
will submit to SUBCONTRACTOR preferred candidate within 3 business days of SCIP
receipt.

 

 

 

 

 

 

 

 

 

 

 

 


 


 


 

B.


 

Leasing

 

 

 

 

 

 

i.

 

Acquire the following information/documents on the  preferred Candidate (as
applicable):

 

 

 

 

 

 

ii.

 

Existing drawings/easement (verification of legal access to site) /structural
studies

 

 

 

 

 

 

iii.

Deed, property tax records/confirm there is (are) no delinquent tax or tax liens
on the property

 

 

 

 

 

 

iv.

Environmental statement/historical data

 

 

 

 

 

 

v.

Obtain Corporate Resolution (if a corporation), including Document of Resolution
authorizing the transfer of land rights Authorizations, as required to submit
for zoning and building permits

 

 

 

 

 

 

vi.

Coordinate and obtain owner approval for drive testing, as required

 

 

 

 

 

 

vii.

Obtain Entry and Testing Agreement signed by owner

 

 

 

 

 

 

viii.

Master License Agreement/Site License Acknowledgement, coordinate and track
preparation through legal services, including filing all applications with the
tower owners, etc. OWNER will be responsible for application fees incurred but
not labor thereof.

 

 

 

 

 

 

ix.

Negotiate Lease or License Agreements for rooftops, municipal properties, etc.

 

 

 

 

 

 

x.

SUBCONTRACTOR will use best reasonable efforts to obtain draft leases within
scheduled timeframes.

 

 

 

 

 

 

xi.

Coordinate with Legal Department any changes to Standard Lease or License
Agreement, including special access limitations, construction requirements or
special requests by OWNER or any other pertinent information pertaining to the
leasehold interest. OWNER will use best and reasonable effort to review and
return leases to SUBCONTRACTOR.

 

 

 

 

 

 

xii.

As OWNER’s agent, negotiate, coordinate and acquire all easements required for
ingress/egress, utility routing and installation.

 

 

 

 

 

 

xiii.

Contact for access to site 7days/24hours.

 

 

 

 

 

 

xiv.

Coordination of Full Title Search and Title Commitment, including issuance of
Policy.  Actual third party Title Search fees will be the responsibility of the
OWNER.

 

 

 

 

 

 

 

 

 

 

 

 


 


 


 

C.


 

GeoTechnical/Regulatory

 

 

 

 

 

 

i.

 

Perform a Phase I Environmental Analysis if existing analysis is older than 24
months.

58



--------------------------------------------------------------------------------


 

 

 

 

ii.

Perform a 10 Item NEPA checklist Study.

 

 

 

iii.

Perform an FCC authorized Environmental Assessment if mandated by checklist
responses.

 

 

 

iv.

Perform a Soil Analysis if required.

 

 

 

v.

Perform any filings consistent with the Nationwide Programmatic Agreement for
the Collocation of Wireless Antennas.

 

 

 

vi.

If new site, file an 854R Tower Registration through the OWNER Regulatory
Department

 

 

 

vii.

If new site, prepare an application to the SHPO office through the OWNER
Regulatory Department

 

 

 

 

 

 

D.

 

Permitting (optional)

 

 

 

 

 

 

 

i.

Provide:

 

 

 

 

•

 

Zoning process required, including timeline and deliverable for each step. 
Identify jurisdiction, hearing schedule, appeal process;

 

 

 

 

•

 

Photo simulations or mock display, as required;

 

 

 

 

•

 

Zoning package preparation and submittal — (copies of all documents to OWNER);

 

 

 

 

•

 

Attend all meetings and hearings required to obtain zoning and building permits;

 

 

 

 

•

 

Provide expert zoning testimony as required;

 

 

 

 

 

 

 

 

 

 

ii.

File for building and electrical permits and meet with Permit Department
representing the jurisdiction to review standards, special construction
requirements, submittal procedures, expediting procedures and fees.

 

 

 

iii.

All permit application fees to be reimbursed by OWNER.

 

 

 

 

 

 

E.

 

Transport

 

 

 

 

 

 

 

 

•

 

Order of T1 (or drop-and-insert) Provisioning through the OWNER designated LEC
and supply to OWNER the delivery date, order number and contact information.

 

 

 

 

•

 

Arrange an on site meeting with BST (or equivalent) facilities provider.

 

 

 

 

•

 

Field coordinate T1 installations. T1 to be connected to SIAD device.

 

 

 

 

•

 

Perform testing and acceptance of T-1s.

 

 

 

 

•

 

Connect and test new T-1s to SIAD device.  Existing T-1s cutover will be the
responsibility of OWNER.

 

 

 

 

 

 

 

 

F.

Documentation and Turnover

 

 

 

•

Provide CONTRACTOR with documents for site completion and turnover packages
which include the following:

 

 

 

•

 

Building permits

 

 

 

•

 

Zoning approval documentation

 

 

 

•

 

Lien releases

 

 

 

•

 

Copies of lease documents

 

 

 

•

 

Any other test data acquired during performance of the Services.

59



--------------------------------------------------------------------------------


          Dynamic Tracker

Dynamic Tracker™ Feature & Functionality

Dynamic Tracker™ is an online, project-tracking tool developed by SUBCONTRACTOR.
The tool is accessible via the Internet and can be utilized by registered users.
Dynamic Tracker™ is a proprietary tool of SUBCONTRACTOR.

A.            FUNCTIONALITY

1.          Node Structure & Navigation of the Application
The foundation of Dynamic TrackerÔ is based on the concept of nodes and
parent/child relationships.  A node is a given record type.  For example, Site,
Search Ring, Project, and Region are all nodes within Dynamic TrackerÔ.  These
nodes are related through a system of parent/child relationships. For example, a
Project is a parent of a Search Ring, meaning that a Search Ring is a child of a
Project.  Similarly, a Search Ring is a parent of Site, meaning that a Site is a
child of a Search Ring.  Based on the node structure of the application, there
are three navigational orders available:


 

1.1.

 

Navigational Order, Option #1

 

 

1.1.1.

National Program

 

 

1.1.2.

Region

 

 

1.1.3.

Project/Market

 

 

1.1.4.

Cluster

 

 

1.1.5.

Search Ring

 

 

1.1.6.

Site

 

1.2.

 

Navigational Order, Option #2

 

 

1.2.1.

National Program

 

 

1.2.2.

Region

 

 

1.2.3.

Project/Market

 

 

1.2.4.

Cluster

 

 

1.2.5.

Site

 

1.3.

 

Navigational Order, Option #3

 

 

1.3.1.

National Program

 

 

1.3.2.

Region

 

 

1.3.3.

Project/Market

 

 

1.3.4.

Search Ring

 

 

1.3.5.

Site

2.          Data Tracking
Dynamic Tracker™ is designed to track the data typically collected as part of a
design and deployment project.


 

2.1

Data Collection Structure

 

 

2.1.1.

               Tabs are used throughout the application as a way to organize the
collection of data gathered. A variety of tabs can be created within each record
type (e.g. Project, Search Ring, Site).  For example, within the Site level,
tabs are used to create discipline specific screens for ‘RF Engineering’,
‘Leasing’, and ‘Zoning’.

 

 

2.1.2.

               Sections exist within each tab to separate information into
logical topics.  For example, information . collected within the Leasing tab can
be divided into sections for ‘Landlord Information,’ and ‘Site Contact
Information’

 

 

2.1.3.

               Data Fields are utilized for organized data entry.  The following
data input types are available:

 

 

 

2.1.3.1.

               Small Text Field

 

 

 

2.1.3.2.

               Large Text Field

 

 

 

2.1.3.3.

               Yes / No

 

 

 

2.1.3.4.

               File Attachment

 

 

 

2.1.3.5.

               Drop Down Menu, options can be defined

60



--------------------------------------------------------------------------------


 

2.2.

               Electronic Document Storage is available within each record type
(e.g. Project, Search Ring, Site). Files, such as jpegs and MS Office, can be
uploaded to designated data fields and downloaded by users with the permissions
to do so. An average of [25] MB disk space is available per site, for up to a
total of [412.5] GB for the  entire Genesis Project.  Additional storage space
may be provided at an additional cost.

 

2.3.

               Notes can be posted within each record type (e.g. Project, Search
Ring, Site). Notes retain a date, time, author, and placement stamp.  Notes can
contain 250 words worth of text. The author of a note can choose to edit,
delete, and/or email notes.

 

2.4.

               Contact lists can be created within each record type (e.g.
Project, Search Ring, Site).  Registered users of the

 

2.5.

               Documents stored electronically can be downloaded and viewed in
the file format they are created in.

 

2.6.

               A link is provided to each file electronically stored within
Dynamic Tracker™.

3.               Scheduling
Dynamic Tracker™ offers a three-way approach to scheduling.  Users can create
plans, or baselines for the project and individual sites, and then track the
completion of milestones within a milestone summary.

 

3.1.

               Plans can be created within all node levels of the application. 
Most typically, plans are created at the project and site level.  Plans are
based on a finish to finish relationship between milestones.  For example,
Milestone B is completed after Milestone A is completed.  The way to affect
milestones dates in the plan is to change the plan date and/or duration of an
earlier milestone.

 

 

3.1.1.

Components of a Plan

 

 

 

3.1.1.1.

          “Milestones”, as selected for the project are listed in chronological
order.

 

 

 

3.1.1.2.

          “Prerequisites” can be selected for each milestone.  Milestones can
have multiple prerequisites.

 

 

 

3.1.1.3.

          “Durations,” tracked in day increments, are set for each milestone and
prerequisite relationship.

 

 

 

3.1.1.4.

          “Plan Dates” are triggered by the expected completion date of the
first milestone and auto-calculates based on the durations set for each
milestone prerequisite.

 

 

 

3.1.1.5.

          “Lock Date” option is available to maintain a date regardless of
prerequisite relationships.

 

 

 

3.1.1.6.

          “Pay Point” option can be used to identify the monetary value of the
completion of each milestone.

 

 

 

3.1.1.7.

          “Responsible” owner can be designated for each milestone.

 

 

 

3.1.1.8.

          “Cost” can be used be capture the estimated costs of each milestone.

 

 

 

 

 

 

 

3.1.2.

 

Plan Options

 

 

 

3.1.2.1.

          “Schedule Type” provides the option of choosing from a Normal (Monday
to Friday) , Tight (Monday to Sunday), and Aggressive (Monday to Sunday, plus
holidays) schedule.

 

 

 

3.1.2.2.

          “Copy Another Plan” gives users the option of using an existing plan
and applying it to the current record.  Once a plan is copied, it can be edited
and saved.  Revisions to the cloned plan will be lost if not saved explicitly.

 

 

 

3.1.2.3.

          “Add Milestones” can be utilized to insert additional milestones to
the plan and determine the location of where they need to be placed in the
chronological, comprehensive list of milestones.

 

 

 

3.1.2.4.

          “Re-Order Milestones” provides the ability to change the chronological
order of the milestones.

61



--------------------------------------------------------------------------------


3.2.          Milestone Summary
The Milestone Summary tracks the completion of tasks compared to the plans, or
baselines set for the project.  A Milestone Summary is available for each site
and includes six columns of information.


3.2.1.

Components of the Milestone Summary

 

 

 

3.2.1.1.

          “Milestones”, as selected for the program, are listed in
comprehensive, chronological order.

 

 

 

3.2.1.2.

          “Project Plan” reflects the baseline created for the entire project.

 

 

 

3.2.1.3.

          “Site Plan” reflects the baseline created for the specific site.

 

 

 

3.2.1.4.

          “Forecast,” based originally on the Site Plan, reflects the
fluctuating schedule forecasts for each milestone.

 

 

 

3.2.1.5.

          “Actual” reflects the date of completion for each milestone.

 

 

 

3.2.1.6.

          “Variance Analysis” looks at the difference in days between the Site
Plan and the Actual columns.  Where no date exists for an Actual, the Variance
Analysis will look at the difference in days between the Site Plan and the
Forecast column.  Positive numbers within the Variance Column indicate that the
milestone was completed, or is forecasted for completion, ahead of the schedule
as set in the Site Plan.  Negative numbers within the Variance Column indicate
that the milestone was completed, or is forecasted for completion, behind
schedule as set in the Site Plan.

 

 

3.2.2.

 

At-A-Glance Color Indicators

 

 

 

3.2.2.1.

          For Variance Analysis Column

 

 

 

Based on the stoplight approach, the variance column uses green and red colors
to reflect status.  Green indicates that the milestone was, or is forecasted for
completion, on or a head of schedule.  Red indicates that the milestone was, or
is forecasted for completion, behind schedule.

 

 

 

3.2.2.2.

          For Forecast Column

 

 

 

Within the Forecast Column, the colors yellow and red are used to reflect the
status of the forecast dates for each milestone.  A date highlighted in yellow
indicates that that milestone is forecasted for completion within 7 days.  A
date highlighted in red indicates that the milestone forecast date has come and
gone and that the milestone needs to be re-forecasted.

4.          Reporting & Intelligence
Dynamic Tracker™ offers two types of reporting options; public and personal
reports

 

4.1.

     Public Reports are created by a Dynamic Tracker™ Administrator and are made
available to all users in a market, region, or nation, based on user
permissions.  The following report types are available within the application:

 

 

 

4.1.1.          Single Record Reports

 

 

These reports include information of a single site and can display file
attachments such as photographs, sketches, and maps.  An example of a single
record report is a Site Candidate Information Package (SCIP).

 

 

4.1.2.          Multiple Record Reports

 

 

These reports include information of multiple sites, search rings, projects or
regions.  Each record is represented in a row of data.  An example of a multiple
record report is a Site Summary Report that looks at the milestone forecast and
completion of all sites for a given project.

 

 

4.1.3.           Summary Roll Up Reports

 

 

These are analytical reports which summarize the total number of a given data
field or milestone.  An example of a summary roll up report is a Milestone
Forecast & Completion Report which includes looks at how many sites are
forecasted and actualized for a variety of milestones within a given date range.

 

 

4.1.4.          Reports can include

 

 

 

 

4.1.4.1.          Site Latitude & Site Longitude Report

 

 

 

4.1.4.2.          Site Address & Directions Report

62



--------------------------------------------------------------------------------


4.1.4.3.          Site Milestone Summary Report

 

 

 

4.1.4.4.          Milestone Forecast & Completion Report

 

 

 

4.1.4.5.          Site Candidate Information Package (SCIP)

 

4.2.

     Personal Reports are custom queries created and saved by individual users
utilizing the Report Wizard Tool.  Personal reports created are only available
to the user who created it.   All personal reports are in the format of a
multiple record report.

 

4.3.

     Reports can be run in HTML or exported to MS Excel.

5.          Reference Tools


 

5.1.

     Users can update their contact information including telephone, mobile, and
fax number.

 

5.2.

     Users can change their passwords.

 

5.3.

     Reference Materials

 

 

5.3.1.

Reference Documents are posted online for download purpose.  These documents
include manuals and tutorials.

 

5.4.

     The Site Map allows users to navigate to all records in the application to
which they have been granted permissions.

 

5.5.

     Search Engine allows users to look up data according to specific data
fields.

6.          User Permissions
Dynamic TrackerÔ has a flexible permission system that allows for distributive
data entry.  Users can be assigned the ability to read and/or edit information
down to each particular tab and each section within each tab.  If neither the
ability to read or edit is assigned for a tab or a section, the user will not
see that tab or section on their screen.  Additional permissions assigned for
each user include the following options:

 

6.1.

 

Can user add child records?

 

Yes/No

 

6.2.

 

Can user create/modify plans

 

Yes/No

 

6.3.

 

Can user view regional plans

 

Yes/No

 

6.4.

 

Can user run reports?

 

Yes/No

 

6.5.

 

Can user use Report Wizard?

 

Yes/No

 

6.6.

 

Can user edit contact lists?

 

Yes/No

Dynamic Tracker™ will have login security procedures in place.  Users must be
verified.

Beginning on April 30, 2002, Contractor will maintain virus protection on 
Dynamic Tracker™ at all times.

7.          Administrative Tracking & Control


 

7.1.

          Date, Time, & Author Stamp for each record
Within each page, a history button can be clicked on to determine the data,
time, and author of the last record update.

 

7.2.

          Login History by User, Login History by Date
A Dynamic TrackerÔ Administrator is able to view the login history of each user,
including the date and time of their login and from which location.  Login
history can also be viewed by date.

8.          Software Requirements
Users must have Internet Explorer 5.0, or later, installed on their computers.
Microsoft Excel, preferably 2000 or above, is required for exporting documents
to Excel and running reports.

Dynamic Tracker™ currently operates optionally as a secured application using
40-bit SSL encryption.  OWNER is NOT required to access the tool through a
secured channel (e.g., HTTPS), though that option is provided.

63



--------------------------------------------------------------------------------


Should more stringent security requirements be recognized, the use of optional
128-bit SSL encryption is possible and will be included upon request.  OWNER is
responsible for ensuring the capability of its machine to communicate through
the 128-bit SSL encryption.

Contractor will have the ability to import and export certain GSM project data
to Dynamic Tracker™.  Such data import and export transfers may involve other
software application platforms, including, but not limited to Documentum, MS
Project, and MS Excel.  All such transfers of data between concurrent systems
will be updated regularly as required for the project.  In connection herewith,
Contractor and OWNER shall develop a mutually agreed upon process to ensure the
timeliness, integrity and accuracy of data transferred between software
platforms.

SUBCONTRACTOR is responsible for monitoring the connectivity of Dynamic Tracker™
to the Internet.

Infrastructure vendors (i.e. Ericsson, Nokia, and Siemens) will have the ability
to import and export project data contained in their project management tools to
Dynamic Tracker™.  All such transfers of data between concurrent systems will be
updated regularly as required for the project. In connection herewith,
Contractor and OWNER shall develop a mutually agreed upon process to ensure the
timeliness, integrity and accuracy of data transferred between software
platforms.

Contractor will ensure that the system maintains and uptime percentage of
[…***…]% in any 24 hour period, except for scheduled maintenance, and agrees to
report this performance monthly during the Steering Committee meetings.

9.          Hardware Requirements
SUBCONTRACTOR will maintain the  Dynamic Tracker™ application server.

OWNER shall require that users use computing machines with the capability to
support Internet Explorer 5.0, or later, preferably with a minimum of 128MB of
RAM and a Pentium III processor or equivalent.

Additionally, all users must have a network connection to the Internet,
preferably through a T1 or fractional T1 line.

10.          Planned Enhancements
At the request of OWNER, SUBCONTRACTOR has re-prioritized the development and
production release date of the following previously planned enhancements to the
tool.

 

10.1.

          The following items have been implemented within the application:

 

 

10.1.1.

          A cost column was added to Plans.  This allows for costs to be
associated per milestone in the plan.

 

 

10.1.2.

          Indentation added to Plans to resemble the look of a work breakdown
structure (WBS).

 

 

10.1.3.

          A new permission token was created that allows users to be given the
ability to view the regional plan.

 

 

10.1.4.

          A section for creating tentative plans was created within the plan
tab.  Tentative plans do not affect the current plan of record.  However, a user
with the designated permissions can choose to replace the current plan of record
with a tentative plan developed.

 

 

10.1.5.

          The ability to display variance analysis within reports has been
created.

 

10.2.

          The following  items will be implemented by May 15, 2002:

 

 

10.2.1.

          Email Notification/Group Lists Upon Completion of Milestones

 

 

10.2.2.

          Gantt Charts will be added to Plans so that users can choose to view
plan dates

64

*Confidential Treatment Requested



--------------------------------------------------------------------------------


 

 

10.2.3.

          Up to 3 custom reports that include charts & graphs will be created;
provided that OWNER provides the desired report formats to SUBCONTRACTOR no
later than March 22nd.

11. Dynamic Tracker™ Training, User Support, & Configuration

11.1  Training
The Dynamic Tracker™ Support Team has designed and will implement a national
training campaign in conjunction with the launch of the OWNER Genesis project.

 

 

11.1.1.    Training Team & Structure

 

 

     Dynamic Tracker™ trainers will be aligned with the regional structure of
the Genesis project.

 

 

 

 

11.2  Audience

 

Dynamic Tracker™ training is comprehensive and will include a wide audience
composed of OWNER, and its vendors, Contractor, and its vendors, and
SUBCONTRACTOR representatives.

 

 

11.2.1     OWNER

 

 

     National, Regional, and Market staff will be invited to attend training
events.

 

 

11.2.2      Partner, CONTRACTOR

 

 

     National, Regional, and Market staff, specific to the scope of work, will
be invited to attend training events.  This will include primarily Project
Management and Construction Management personnel.

 

 

11.2.3      Vendors

 

 

     National, Regional, and Market staff, specific to the scope of work, will
be invited to attend training events.

 

 

11.2.4      SUBCONTRACTOR

 

 

National, Regional, and Market staff, specific to the scope of work, will be
invited to attend training events.  This will include primarily Project
Management and Site Acquisition personnel.

 

11.3   Training Types

 

Four types of training are available:

 

 

11.3.1      In-Person Training with Users Online

 

 

In-person, full day training is developed to introduce new users to all the
features of the application, and includes hands-on training.  The travel and
living expenses of the on-site trainer are included.

 

 

11.3.2      Video Conference Training with Users Online (where available)

 

 

This type of training is divided into three, 90-minute modules:

 

 

Module 1 General Overview & Interactive Online Training

 

 

Module 2 Managing Your Schedule

 

 

Module 3 Report Wizard

 

 

11.3.3      Teleconference Training with Users Online

 

 

Teleconference training is the ideal alternative for users in remote locations
where travel may not be an option. This type of training is divided into three
90-minute modules:

 

 

Module 1 General Overview & Interactive Online Training

 

 

Module 2 Managing Your Schedule

 

 

Module 3 Report Wizard

 

 

11.3.4      Train the Trainer

 

 

It may be ideal to identify and train a regional or project lead to become a
subject matter expert on Dynamic Tracker™ enabling the person to handle day to
day training questions that fellow team members may have.

65



--------------------------------------------------------------------------------


 

 

11.3.5     Training Types Table

 

#

 

TRAINING TYPE

 

DESCRIPTION

 

Maximum #  OF PARTI-CIPANTS

 

TIME

1

 

In-Person Training

 

a

.General Dynamic Trackerä Presentation

 

20

 

7 Hours

 

 

 

 

b.

Online Demonstration of the Data Warehousing, Scheduling, and Reporting tools of
the application.

 

 

 

 

 

 

 

 

c.

Hands-on Training on Data Warehousing and Reporting for all participants.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Video Conferencing with Users Online

 

a.

Brief General Dynamic Trackerä Presentation

 

10

 

3      Modules, 90 Minutes Each

 

 

 

 

b.

Online Demonstration of the Data Warehousing, Scheduling, and Reporting tools of
the application.

 

 

 

 

 

 

 

 

c.

Hands-on Training on Data Warehousing and Reporting for all participants.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Teleconferencing with Users Online

 

a.

Brief General Dynamic Trackerä Presentation

 

15

 

3      Modules, 90 Minutes Each

 

 

 

 

b.

Online Demonstration of the Data Warehousing, Scheduling, and Reporting tools of
the application.

 

 

 

 

 

 

 

 

c.

Hands-on Training on Data Warehousing and Reporting for all participants.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Train the Trainer

 

a.

In Depth, hands-on Training on Data Warehousing, Scheduling, and Reporting
functions of the application. 

 

12

 

2 Days

 

 

 

 

b.

Review of FAQ’s

 

 

 

 

 

 

 

 

c.

This one time training will require all participants to meet in San Diego.

 

 

 

 

66



--------------------------------------------------------------------------------


 

11.4   Sample Course Agendas

 

 

 

 

 

11.4.1     Dynamic Trackerä In-Person Training

Typical Agenda

15 Minutes

Introductions

15 Minutes

Dynamic Tracker™ General Presentation (PPT)

60 Minutes

Live, Online Demo using the Demonstration Project intended to highlight the data
warehousing, scheduling, and reporting features of Dynamic Tracker™.

15 Minutes

Break

120 Minutes

Interactive Session Intended for All Staff

 

Data Warehousing

 

•

Navigate Through the Application

 

•

From Project to Project

 

•

From Project to Search Rings

 

•

From Search Rings to Sites

 

•

Add Search Rings

 

•

Add Sites

 

•

Enter & Save Data

 

•

Post, Edit, and Delete Notes

 

•

Upload & Download Files

 

 

 

 

Scheduling

 

•

Brief overview of Project Plans, Site Plans, & Milestone Summary

 

 

 

 

 

Reporting

 

•

Run a variety of Public Reports

 

•

Create Custom Queries through the Report Wizard tool

 

 

 

Miscellaneous

 

•

Use of the Reference Bar

 

•

Edit Contact Information

 

•

Change Password

 

•

Impersonation

 

•

Search Engine

 

•

Use the Terminology Dictionary

 

•

Download Reference Materials

 

•

Submit Questions to the Help Desk

15 Minutes

Question & Answer Session

60 Minutes

Break

90 Minutes

Interactive Session Intended for Project Management Staff

 

Managing Your Schedule, In Depth

 

•

Creating Project and Site Plans

 

•

Manage site progress through the Milestone Summary

15 Minutes

Break

15 Minutes

Question & Answer

Total Time:

7 Hours

 

 

Materials/Equipment Needed

 

 

 

 

•

Online connectivity for multiple users (OWNER provided)

 

•

LCD Projector on-site (SUBCONTRACTOR provided)

 

•

Training materials will be provided (SUBCONTRACTOR provided)

67



--------------------------------------------------------------------------------


 

 

11.4.2     DT Video-Conferencing Training

 

 

 

 

Typical Agenda

 

 

 

 

 

 

 

 

 

Module 1

General Overview & Interactive Online Demonstration

 

5 Minutes

Introductions

 

10 Minutes

Dynamic Tracker™ General Presentation

 

50 Minutes

Live, Online Demo using the Demonstration Project intended to highlight the data
warehousing, scheduling, and reporting features of Dynamic Tracker™.

 

20Minutes

Interactive Session Intended for All Staff

 

 

Data Warehousing

 

 

•

Navigate Through the Application

 

 

 

 

–   From Project to Project

 

 

 

 

–   From Project to Search Rings

 

 

 

 

–   From Search Rings to Sites

 

 

•

Add Search Rings & Sites

 

 

•

Enter & Save Data

 

 

•

Post, Edit, and Delete Notes

 

 

•

Upload & Download Files

 

 

Scheduling

 

 

•

Brief overview of Project Plans, Site Plans, & Milestone Summary

 

 

Reporting

 

 

•

Run a variety of Public Reports

 

5 Minutes

Question & Answer

 

Total Time

90 Minutes

 

 

 

 

Module 2

Managing Your Schedule Tutorial

 

5 Minutes

Introductions

 

30 Minutes

Overview of Scheduling features of Dynamic Tracker™

 

50 Minutes

Interactive Session Intended for Project Management Staff

 

 

•

Creating Project and Site Plans

 

 

•

Manage site progress through the Milestone Summary

 

5 Minutes

Question & Answer

 

Total Time:

90 Minutes

 

 

 

 

Module 3

Report Wizard Tutorial

 

5 Minutes

Introductions

 

30 Minutes

Overview of Public & Personal Reports

 

50 Minutes

Interactive Session On Custom Query Creation Utilizing the Report Wizard Tool

 

5 Minutes

Question & Answer

 

Total Time:

90 Minutes

 

 

 

 

Materials/Equipment Needed

 

 

 

 

 

•

Users must be online to participate  (OWNER provided)

 

 

•

Users must have access to video-conferencing equipment (OWNER provided)

 

 

•

Training materials can be downloaded from the Dynamic Tracker™ web site

 

 

 

 

 

 

 

11.4.3     DT Teleconferencing Training

 

Typical Agenda

 

 

 

 

68



--------------------------------------------------------------------------------


Module 1

General Overview & Interactive Online Demonstration

5 Minutes

Introductions

10 Minutes

Dynamic Tracker™ General Presentation

50 Minutes

Live, Online Demo using the Demonstration Project intended to highlight the data
warehousing, scheduling, and reporting features of Dynamic Tracker™.

20Minutes

Interactive Session Intended for All Staff

 

Data Warehousing

 

•

Navigate Through the Application

 

 

 

–   From Project to Project

 

 

 

–   From Project to Search Rings

 

 

 

–   From Search Rings to Sites

 

•

Add Search Rings & Sites

 

•

Enter & Save Data

 

•

Post, Edit, and Delete Notes

 

•

Upload & Download Files

 

Scheduling

 

•

Brief overview of Project Plans, Site Plans, & Milestone Summary

 

Reporting

 

•

Run a variety of Public Report

5 Minutes

Question & Answer

Total Time

90 Minutes

 

 

Module 2

Managing Your Schedule Tutorial

5 Minutes

Introductions

30 Minutes

Overview of Scheduling features of Dynamic Tracker™

50 Minutes

Interactive Session Intended for Project Management Staff

 

•

Creating Project and Site Plans

 

•

Manage site progress through the Milestone Summary

5 Minutes

Question & Answer

Total Time:

90 Minutes

 

 

Module 3

Report Wizard Tutorial

5 Minutes

Introductions

30 Minutes

Overview of Public & Personal Reports

50 Minutes

Interactive Session On Custom Query Creation Utilizing the Report Wizard Tool

5 Minutes

Question & Answer

Total Time:

90 Minutes

 

 

Materials/Equipment Needed

 

•

Users must be online to participate (OWNER provided)

 

•

Users must be able to dial into the call (OWNER provided)

 

•

Training materials can be downloaded from the Dynamic Tracker™ web site

 

 

11.5

Training Goals

 

At the end of training, users should have a good working knowledge of the
primary functions of Dynamic Tracker™.

 

 

11.5.1

Within Data Warehousing:

 

 

 

11.5.1.1

Navigate through the Application

 

 

 

11.5.1.2

View & Edit Data

 

 

 

11.5.1.3

Post & Email Notes

 

 

 

11.5.1.4

Upload & Download Files

 

 

 

11.5.1.5

View & Edit Contact Lists

 

 

11.5.2

Within Scheduling:

69



--------------------------------------------------------------------------------


 

 

 

11.5.2.1

Create & Edit Plans

 

 

 

11.5.2.2

Update Milestone Data

 

 

11.5.3

Within Reporting:

 

 

 

11.5.3.1

Run Public Single & Multiple Record Reports

 

 

 

11.5.3.2

Create Custom Queries Utilizing Report Wizard

 

 

11.5.4

Miscellaneous:

 

 

 

11.5.4.1

Utilize the Search Engine & Site Map Features

 

 

 

11.5.4.2

Download Reference Materials

 

 

 

11.5.4.3

Update Contact Information & Change Password

 

 

11.6

Training Materials

 

 

 

The Dynamic Tracker™ Support Team has developed a wide variety of training
materials designed for first time users of the application. This includes a
comprehensive but easy to follow Dynamic Tracker™ User Reference Manual, and
topic specific tutorials.  The materials are compiled in the “Dynamic Tracker™
Training Materials” binder that will be distributed to all in-person training
participants.  Video-Conference and Teleconference training participants will be
able to download the training directly from Dynamic Tracker™.

 

 

 

 

 

 

11.6.1

Dynamic Tracker™ General Presentation

 

 

 

This presentation offers a broad introduction to Dynamic Tracker™ and includes a
variety of screen shots.

 

 

 

 

 

 

11.6.2

Dynamic Tracker™ Introductory Brochure

 

 

 

This brochure highlights the main features of Dynamic Tracker™, includes sample
screen shots, and covers the advantages of the tool.

 

 

 

 

 

 

11.6.3

Dynamic Tracker™ User Reference Manual, V. 2.5

 

 

 

This is a comprehensive guide to the data warehousing, scheduling, and reporting
components of Dynamic Tracker™.

 

 

 

 

 

 

 

11.6.4

Managing Your Schedule Tutorial, V. 2.5

 

 

 

This file details the entire scheduling process available in Dynamic Tracker™,
including the creation of Project & Site Plans, the tracking of the Milestone
Summary, and the ability to run a variety milestone specific reports.

 

 

 

 

 

 

 

11.6.5

Report Wizard Tutorial, V 2.5

 

 

 

This is a step-by-step tutorial on how to run public reports, as well as how to
create and run personal reports using the Report Wizard.

 

 

 

 

 

 

 

11.6.6

Electronic Document Storage Tutorial, V. 2.5

 

 

 

This is a step by step tutorial on how to upload and download files within the
application.

 

 

 

 

 

 

 

11.6.7

Frequently Asked Questions

 

 

 

This document details a variety of frequently asked questions, divided by
category.

 

 

 

 

 

 

 

11.6.8

New User Information Sheet

 

 

 

This document is intended for first time users and orients them on how to log
into Dynamic Tracker™, change their password, update their contact information,
and download training materials.

 

 

 

 

 

11.7

 

Training Schedule

 

 

11.7.1

In-Person

 

 

 

SUBCONTRACTOR will provide an average of  6, full day, in-person training
sessions per region (7 total regions including HQ and National networks), for a

70



--------------------------------------------------------------------------------


 

 

 

total of 42 in-person training days nationwide.  The number of concurrent
in-person training sessions is limited to three.  A notice of two weeks is
required for scheduling an in-person training.

 

 

11.1.7.1

Requests for additional training sessions will be billed at $80.00/hour, plus
travel and lodging expenses of the trainer.

 

 

11.1.8

Video Conference & Teleconference

 

 

 

SUBCONTRACTOR will provide an average of 2 sets of 3 module videoconference
and/or teleconference sessions per major market, for an approximate total of 80
complete sets of 3 module training sessions.  It will be at OWNERContractor’s
discretion to choose from the 3 training modules, not to exceed a total of 240
modules.  A notice of one week is required for scheduling a video or
teleconference session.

 

 

 

11.1.8.1

Requests for additional video conferencing and/or teleconferencing training
sessions will be priced on a per module basis.

 

 

 

1.7.3

Train the Trainer

 

 

 

 

SUBCONTRACTOR will provide 1 session of Train the Trainer with a maximum class
size of 12.  All participants will meet in San Diego, CA for the two day
training,

 

 

 

 

 

 

 

 

Additional Train the Trainer sessions will be provided in San Diego at the
request of the CONTRACTOR, will be billed at $80.00/hour, plus any other direct
costs.

12 Support


 

The Dynamic Trackerä Support Team is composed of Dynamic Tracker™ Administrators
(DTA’s) who are available to respond to user inquiries during the business hours
of 8am to 8pm (EST/EDT) Monday to Friday. The Dynamic Trackerä Support Team is
committed to responding and/or resolving standard requests within a 24 hour,
working day time frame.

 

12.1

Business Hours Support

 

 

Users may submit requests through the following three options:

 

 

12.1.7

User Support Help Line 1-858-228-2600

 

 

12.1.8

Email: dynamictracker@SUBCONTRACTORnet.com

 

 

12.1.9

An On-line Ticket System will be implemented in future to track field reported
issues.

 

12.2

After Hours Support

 

 

12.2.7

Requests that come in after hours will be prioritized for response and/or
resolution each business morning (PST/PDT).

 

12.3

Software Defects

 

 

Software defects is defined as malfunctions of existing functionality within the
application.  The Dynamic Trackerä Support Team will troubleshoot any and all
bugs in the application reported by end users, and will escalate them as needed
to the Dynamic Trackerä Development team for debugging.

 

 

 

 

 

Three support lines will be available during business hours.

 

 

SUBCONTRACTOR agrees that the Dynamic Trackerä Support Team will maintain
customer support metrics of:

 

 

 

 

 

 

 

•

 

 

 

 

•

A log of user calls and emails will be maintained, including the date and time
of  contact with user, the issue reported, and date and time the issue was
responded to, and the date and time the issue was resolved.

 

 

•

Prioritize trouble calls between priority 1, 2, and 3.

 

 

 

•

Priority 1 is Service affecting (i.e.  server is unavailable), a response and/or
resolution will be provided within 1 hour

 

 

 

•

Priority 2 is also Service affecting, however less severe (- i.e. software
defect), a response and/or resolution will be provided within 4 hours

71



--------------------------------------------------------------------------------


 

 

 

•

Priority 3 is everything else (i.e. request to set-up a new user), a response
and/or resolution will be provided within 24 hours


 

SUBCONTRACTOR agrees that maintenance of the system will only take place during
scheduled maintenance windows with advance notification to OWNER.

 

SUBCONTRACTOR also agrees that planned upgrades will be installed in a timely
manner.

13 Configuration


 

Dynamic Tracker™ offers the unique ability to configure inputs and outputs based
on the scope of work of each project/program.  Configuration is the process
through which the OWNER customizes specific areas of the application.  One
standard configuration will be done for the Genesis program.  Specifically, the
configuration process will develop one template for how all regions,
projects/markets, clusters, search rings, and sites will appear within the
application, including the exact data fields and milestones.

 

The areas of the application that can be configured are as follows:

 

 

13.1

Data Warehousing

 

 

 

Tabs, sections, and data fields can be customized according to the project’s
data tracking needs.

 

 

13.2

Plans

 

 

 

The list, chronological order, prerequisite relationships, and durations of
milestones tracked can be customized.

 

 

13.3

Reports

 

 

 

Reports, based on the three formats available, can be customized for each
project.


14

OWNER Requested Extensions

 

OWNER requested extensions will be addressed on a case by case basis as change
orders to the Dynamic Tracker™ application as delivered.  Response to change
orders will detail the scope and nature of services to be performed, and
compensation for such rendered services SUBCONTRACTOR will include at no charge
to OWNER a maximum of  200 hours of programming support to be used at OWNER’s
discretion.  Assignment of rights to extensions will be determined in the
licensing agreement. SUBCONTRACTOR agrees that these hours are exclusive of the
projects as defined in Section III A. 10 Planned Enhancements of this
Attachment.

72



--------------------------------------------------------------------------------


BECHTEL CORPORATION

CINGULAR WIRELESS LLC
PROJECT
EXHIBIT “B”
Appendix B-3

LICENSE AGREEMENT

This License Agreement (the “License”) between Wireless Facilities, Inc., a
Delaware corporation (“SUBCONTRACTOR”), on behalf of itself and its Affiliates,
and Bechtel Corporation (CONTACTOR) is made and entered into pursuant to the
Technical Services Subcontract, made effective on February 8, 2002 between
SUBCONTRACTOR and CONTRACTOR, as now or hereafter further supplemented, amended,
and modified (herein, the “Subcontract”).  This License, in conjunction with the
Subcontract Agreement, describes the terms and conditions under which
SUBCONTRACTOR will provide to CONTRACTOR the license for the use of Dynamic
TrackerTM as described in more detail herein.   The scope of the license rights
granted herein is made in connection with the provisioning by CONTRACTOR to
Cingular Wireless LLC (“CINGULAR”) of Services and Materials (including the
substance of this License) for Cingular’s GSM overlay project as defined in that
certain Master Contractor Agreement between Bechtel Corporation and Cingular
dated February 8, 2002 (the “Master Agreement”).

1.

 

DEFINITIONS

 

 

 

a)

 

“Computer” means one central processing unit, single display and associated
peripheral equipment, all at one location.

 

 

 

b)

 

“Dynamic TrackerTM” means a web-based, online, project-tracking tool developed
by SUBCONTRACTOR a subcontractor named in the Master Agreement.

 

 

 

c)

 

“Intellectual Property Rights” means the intangible legal rights or interests
evidenced by or embodied in (1) any idea, design, concept, technique, invention,
discovery, or improvement, regardless of patentability, but including patents,
patent applications, trade secrets, and know-how; (2) any work of authorship,
regardless of copyrightability, but including copyrights and any moral rights
recognized by law; and (3) any similar rights, in each case on a worldwide
basis.

 

 

 

d)

 

“Internet Browser” shall be defined as Internet Explorer 5.0 with Java Script
enabled.

 

 

 

e)

 

“User(s)” shall mean CONTRACTOR, its affiliates, employees, CINGULAR, its
affiliates, employees and other contractors and/or vendors who will be providing
materials and/or services relating to, resulting from, or arising out of the
Materials and Services provided by CONTRACTOR under the Master Agreement.

 

 

 

2.

 

GRANT

 

 

 

a)

 

SUBCONTRACTOR grants this license to CONTRACTOR with the express right to
transfer the use of its license rights granted in this License, in whole or in
part, to CINGULAR for the use of Dynamic Tracker TM and the accompanying
documentation subject to CONTRACTOR’S agreement to the terms and conditions as
specified in this License. In connection with its grant of license, CONTRACTOR

73



--------------------------------------------------------------------------------


 

 

may use Dynamic Tracker TM only for the Users as defined in Section 1(e) above. 
OTHERWISE, CONTRACTOR MAY NOT USE, COPY, MODIFY, SUBLICENSE OR TRANSFER DYNAMIC
TRACKER TM, IN WHOLE OR IN PART, EXCEPT AS PROVIDED IN THIS LICENSE.  This
License is provided on an as-is basis, without promise of update, correction,
modification or enhancement, except as expressly provided for in Exhibit D-1
“Scope of Work for Software Support” of the Subcontract. Additionally, this
License is provided to CONTRACTOR without any promise of technical or user
support, except as expressly provided for in Exhibit D-1 “Scope of Work for
Software Support” of the Subcontract.

 

 

 

b)

 

CONTRACTOR may use Dynamic Tracker TM at any of its locations and may allow
Dynamic TrackerTM to be accessed by any of its Users who are so designated by
CONTRACTOR or CINGULAR, using portable computers or off-site computers but such
use shall constitute a designated user and be included in the number of Users
authorized under this License.

 

 

 

c)

 

CONTRACTOR and CINGULAR may allow its Users to access Dynamic TrackerTM;
provided that such use is authorized only during such time as said User is
performing work or services for or in support of CINGULAR’S GSM overlay project
as more specifically described in the Master Agreement (the “Project”), and
CONTRACTOR has first provided to SUBCONTRACTOR such User’s written agreement to
comply with the restrictions on use and disclosure set forth in this License,
substantially in the form of Attachment E-1, which is attached hereto, for such
Users which are not directly under contract to or otherwise furnished by
CONTRACTOR or CINGULAR.  Each authorized contractor and/or vendor shall
constitute a designated User.

 

 

 

3.

 

OWNERSHIP

 

 

 

a)

 

CONTRACTOR acknowledges that Dynamic Tracker TM and any and all associated
documentation are SUBCONTRACTOR’S sole and exclusive property and nothing in
this License shall convey an ownership right, in whole or in part, to
CONTRACTOR.

 

 

 

b)

 

CONTRACTOR acknowledges that the text, software, images, graphics, messages,
layout, design, and other content contained on Dynamic Tracker TM and the
SUBCONTRACTOR website are proprietary to SUBCONTRACTOR.  CONTRACTOR further
acknowledges that elements of Dynamic TrackerTM, including the content, are
protected by trade dress, trademark, unfair competition, copyright and other
laws and may not be displayed reformatted, reproduced, transmitted, distributed,
disseminated, sold, published, or broadcast, in whole or in part, except as may
be necessary for the use intended pursuant to this License.

 

 

 

4.

 

RESTRICTIONS ON USE

 

 

 

a)

 

Internal Use Only. CONTRACTOR will use Dynamic TrackerTM solely for its internal
business purposes in conjunction with the . In accordance with the Master
Agreement, consultants and contractors of CONTRACTOR and CINGULAR may also use
Dynamic TrackerTM solely for CINGULAR’S internal business purposes; provided,
however, that they have been designated as Users, informed of the restrictions
on use, ownership, and confidentiality of Dynamic TrackerTM and have agreed in
writing to hold Dynamic TrackerTM and its associated proprietary information in
strict confidence and not to disclose such software and proprietary information
to any third party in accordance with Section 2(d) above.

74




--------------------------------------------------------------------------------

b)

 

CONTRACTOR shall not upload, post, reproduce, or distribute any information,
software, or other material protected by copyright or other Intellectual
Property Rights of SUBCONTRACTOR without first obtaining SUBCONTRACTOR’S written
permission.

 

 

 

c)

 

CONTRACTOR shall take reasonable measures to protect its own system and
transmissions from viruses and agrees not to upload post, e-mail, or otherwise
transmit any material that might contain viruses or any other computer code,
files, or programs that might interrupt, limit, or interfere with the
functionality of any computer software or hardware or telecom equipment.

 

 

 

d)

 

CONTRACTOR shall not use any portion of Dynamic Tracker TM or the SUBCONTRACTOR
website to create, directly or indirectly, any database or other product
directly competitive with Dynamic Tracker TM or SUBCONTRACTOR.

 

 

 

e)

 

CONTRACTOR shall not incorporate more than an insubstantial portion of Dynamic
Tracker TM or the SUBCONTRACTOR website into any other database.

 

 

 

5.

 

USER SUPPORT

 

 

 

a)

 

SUBCONTRACTOR shall make personnel available to respond to User inquiries during
the hours of 8am to 8pm (EST/EDT) Monday to Friday. SUBCONTRACT is committed to
responding and/or resolving standard requests within a 24 hour, working day time
frame except as otherwise may be except as expressly provided for in Exhibit D-1
“Scope of Work for Software Support” of the Subcontract.

 

 

 

b)

 

Software defects are defined as malfunctions of existing functionality within
the application.  SUBCONTRACTOR will troubleshoot any and all bugs in the
application reported by Users, and will escalate them as needed to the Dynamic
TrackerTM development team for debugging.

 

 

 

c)

 

SUBCONTRACTOR has re-prioritized the development and production release date of
previously planned enhancements to Dynamic Tracker TM.

 

 

 

All of the above fixes, upgrades and enhancements are more fully described in
Exhibit D-1 “Scope of Work for Software Support” of the Subcontract.

 

6.

 

TRAINING

 

 

 

SUBCONTRACT shall, without charge, provide reasonable training and help modules
based upon mutually agreed upon standards to enable Users to install, operate,
use and maintain Dynamic Tracker TM as more fully described in Exhibit D-1
“Scope of Work for Software Support” of the Subcontract.

 

7.

 

TERM AND TERMINATION

 

 

 

a)

 

Term. The “Initial Term” of this License shall be from February 8, 2002 (the
“Effective Date”) through February 7, 2005. After the Initial Term and upon
mutual agreement of the parties, this License shall renew for two (2)
consecutive one (1) year additional terms, unless the Master Agreement is
terminated or cancelled sooner, pursuant to the terms of the Master Agreement,
in which case this

75



--------------------------------------------------------------------------------


 

 

License shall also terminate or be cancelled at the same time as it is required
to be cancelled under the Master Agreement.

 

 

 

b)

 

Expiration. This License will terminate automatically upon the end of the term
of this License (or sooner, if cancelled or terminated as defined in Section
7(a) above) or the cessation of CINGULAR’S business without successor.

 

 

 

c)

 

Termination for Violation of Law. In addition to any other termination rights
granted by this License, SUBCONTRACTOR may terminate this License immediately
without liability upon written notice if:

 

 

 

i)

 

   SUBCONTRACTOR is notified or otherwise determines in good faith that
CONTRACTOR is using Dynamic Tracker TM in furtherance of any activity which
violates any law, rule, or regulation; or

 

 

 

ii)

 

   SUBCONTRACTOR, or its directors, stockholders, employees, or agents are made
the subject of a criminal or civil action or investigation or are threatened by
such action as a consequence of CONTRACTOR’S use of Dynamic Tracker TM.

 

 

 

d)

 

Effect of Termination: Upon expiration or prior termination of this License,
CONTRACTOR will immediately discontinue using all services, all rights,
privileges, and licenses granted hereunder shall immediately cease and
CONTRACTOR shall have no further rights with regard to Dynamic TrackerTM.  Upon
expiration or prior termination of this License, SUBCONTRACTOR will remove
CONTRACTOR’S Dynamic Tracker TM data from its network server as of the
termination date and will provide to CONTRACTOR a copy of such data in a
non-tabulated text file or “csv” format, incapable of manipulation, and
CONTRACTOR shall have no further access to the tool or its functions on
SUBCONTRACTOR’S server.  SUBCONTRACTOR will keep an electronic copy of such data
for archival purposes.

 

 

 

8.

 

PRICE AND PAYMENT

 

 

 

 

 

Payment. CONTRACTOR agrees to pay to SUBCONTRACTOR a license fee of Five Hundred
Dollars ($500.00) per cell site released by CINGULAR for provisioning of
CONTRACTOR’S Services and Materials under the Master Agreement.  SUBCONTRACTOR
shall invoice CONTRACTOR for all license fees as more fully described in Exhibit
C of the Subcontract.

 

 

 

9.

 

WARRANTY

 

 

 

a)

 

General Performance Warranty

 

 

 

 

 

SUBCONTRACTOR warrants to CONTRACTOR that Dynamic Tracker TM as provided under
this License shall operate in accordance with the features and functionality as
more fully described in Exhibit D-1 “Scope of Work for Software Support” of the
Subcontract, which is incorporated herein in its entirety for all purposes, for
the term of this License (“Warranty Period”).

 

 

 

b)

 

Warranty of Software Integrity

76



--------------------------------------------------------------------------------


 

 

SUBCONTRACTOR warrants that the Software shall not include software traps,
viruses, worms, trap doors, back doors or other means or functions which will
detrimentally interfere with or otherwise adversely affect CONTRACTOR’S use of
the Software or which will damage or destroy data or other property of
CONTRACTOR.

 

 

 

c)

 

Warranty of Title and Noninfringement

 

 

 

 

 

SUBCONTRACTOR warrants that it has full power and authority to grant the rights
and licenses granted hereunder with respect to Dynamic Tracker TM, and neither
the license or use as permitted hereunder will in any way constitute an
infringement or other violation of any trademark, copyright, patent, trade
secret or other intellectual property right of any third party. SUBCONTRACTOR
further warrants that Dynamic Tracker TM licensed hereunder shall be free and
clear of all claims, security interests, liens and encumbrances of any kind.

 

 

 

d)

 

Warranty for Year 2000

 

 

 

 

 

SUBCONTRACTOR warrants that all software delivered hereunder (i) will accurately
record, store, process and display calendar dates falling on or after January 1,
2000, in the same manner, and with the same functionality as such software
records, stores, processes and displays calendar dates falling on or before
December 31, 1999; and (ii) shall include without limitation date data century
recognition, calculations that accommodate same century and multicentury
formulas and date values, and date data interface values that reflect the
century.

 

 

 

e)

 

Correction of  Nonconforming or Defective Services

 

 

 

 

 

If SUBCONTRACTOR fails to meet the foregoing standards, SUBCONTRACTOR will,
without additional compensation, promptly correct or revise any errors or
deficiencies in the Work furnished hereunder, provided however, that CONTRACTOR
shall have given written notice of such error or deficiency within thirty (30)
days of its discovery (or as soon as practicable thereafter, but in no event
later than the expiration of the warranty period set forth in Section 8 (a)
above).

 

 

 

f)

 

Disclaimer of Warranty

 

 

 

 

 

Dynamic Tracker™ is licensed and SUBCONTRACTOR does not warrant that the
functions contained in Dynamic Tracker TM will be uninterrupted, bug or error
free. THE WARRANTIES IN THIS SECTION ARE IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE OF ANY PRODUCT OR ITS
DOCUMENTATION.  Correction of nonconformities, in the manner and for the period
of time provided above, shall constitute fulfillment of all obligations of
SUBCONTRACTOR, whether based on contract, tort, including negligence, strict
liability or otherwise with respect to, or arising out of such Work as provided
hereunder.

 

 

 

10.

 

PROTECTION AND SECURITY

77



--------------------------------------------------------------------------------


CONTRACTOR agrees to use the same standard of care to protect Dynamic TrackerTM
as CONTRACTOR uses to protect its own similar confidential and proprietary
information, but shall not use less then reasonable efforts and to take all
reasonable steps to safeguard Dynamic TrackerTM to ensure that no unauthorized
person shall have access thereto and that no unauthorized copy, publication,
disclosure or distribution, in whole or in part, in any form shall be made. 
CONTRACTOR acknowledges that Dynamic TrackerTM contains valuable, confidential
information and trade secrets and that unauthorized use and/or copying are
harmful to SUBCONTRACTOR.

 

11.

 

LIMITATION OF LIABILITY

 

 

 

Under no circumstances shall either party or any of its affiliates,
subcontractors or contractors providing or receiving software, equipment,
materials or services under this License be liable to the other for
consequential loss or damage, including but not limited to loss of use, loss of
profits or revenues, cost of capital, loss of goodwill, and each party hereby
releases the other and such affiliates, subcontractors, and contractors
therefrom.

 

The releases from liability, limitations and apportionments of liability and
exclusive remedy provisions expressed herein shall apply even in the event of
the fault, negligence (in whole or in part), strict liability, breach of
contract, or otherwise of the party released or whose liability is waived,
disclaimed, limited, apportioned or fixed by such exclusive remedy provision,
and shall extend to such party’s related or affiliated entities and its and
their directors, officers, employees and agents.

 

It is intent of SUBCONTRACTOR and CONTRACTOR that, to the extent permitted by
law, the remedies arising under this License Agreement are the sole and
exclusive remedies of the parties for the obligations and liabilities arising
out of or in connection with SUBCONTRACTOR’S Work or this License,
notwithstanding additional remedies otherwise available at law or in equity.

 

12.

 

PUBLICITY

 

 

 

CONTRACTOR agrees that it will not, without the prior written permission of
SUBCONTRACTOR:

 

a)

 

Use in advertising, publicity, packaging, labeling, or otherwise any trade name,
trademark,  service mark, symbol, or any other identification or abbreviation,
contraction or simulation thereof owned or used by SUBCONTRACTOR or any of its
affiliates to identify any of CONTRACTOR’S products or services; or

 

 

 

b)

 

Represent, directly or indirectly, that Dynamic TrackerTM or any product(s) or
service(s) of SUBCONTRACTOR is a product of CONTRACTOR or any of CONTRACTOR’S
affiliates or is made in accordance with or utilizes any information or
documentation of SUBCONTRACTOR or any of its affiliates.

 

 

 

13.

 

USE OF ACCESS DEVICES

 

 

 

Except for applications commonly known as Web Browser software, or other
software applications formally approved by SUBCONTRACTOR in writing, CONTRACTOR
agrees not use any software,

78



--------------------------------------------------------------------------------


program, applications, or any other device to access or log on to
SUBCONTRACTOR’S computer systems, website, or proprietary software, or to
automate the process of obtaining, downloading, transferring, or transmitting
any market information or any other content to or from SUBCONTRACTOR’S computer
systems, website, or proprietary software.

 

14.

 

SECURITY OF DATA TRANSMISSION AND STORAGE

 

 

 

Electronic communications through Dynamic TrackerTM may not be encrypted. 
CONTRACTOR acknowledges that there is a risk that data including, but not
limited to, electronic communications and personal and corporate data may be
accessed by unauthorized third parties when communicated between CONTRACTOR and
Dynamic Tracker TM or between CONTRACTOR and other parties.

 

15.

 

COOKIES

 

 

 

Some areas of Dynamic TrackerTM use and require that CONTRACTOR’S computer
accept “cookies.”  Cookies are small text files that are stored on CONTRACTOR’S
computer to keep track of settings or data for a particular website.  Cookies
make it possible and easier for users of Dynamic TrackerTM to access and use
certain areas of Dynamic TrackerTM.  If CONTRACTOR or any of its authorized
users have disabled cookies from within the Internet Browser or are running
third-party software that intercepts or deletes cookies, those users will not be
able to visit certain areas of Dynamic TrackerTM.

 

16.

 

NO RIGHTS BY IMPLICATION

 

 

 

No rights with respect to Dynamic TrackerTM or any associated Intellectual
Property Rights are granted or deemed granted, other than those rights expressly
granted in this License.

 

17.

 

BINDING EFFECT

 

 

 

This License shall be binding upon and inure to the benefit of the successors
and permitted assigns of both parties.  Neither party may assign its rights or
obligations hereunder without the prior written consent of the other, except
that an assignment made in connection with a party’s sale of substantially all
of its assets or its acquisition of or merger into another company shall be
permitted, provided that the assigning party promptly notifies the other party
in writing of any such sale, acquisition or merger. The provisions set forth in
this License are for the sole benefit of the parties and their successors and
assigns, and they shall not be construed as conferring any rights on any other
persons or entities.

 

18.

 

CHOICE OF LAW

 

 

 

Neither the Uniform Commercial Code nor UCITA shall govern this License.

 

19.

 

 USAGE OF DEFINITIONS

79



--------------------------------------------------------------------------------


Capitalized terms used in this License and not defined herein are used as
defined in the Subcontract, except for definitions appearing in or modified by
this License.  Definitions that conflict with the definitions set forth in the
Subcontract shall have the meaning set forth herein.

 

20.

 

INCORPORATION BY REFERENCE

 

 

 

This License is subject to all the terms, conditions, and provisions of the
Subcontract, except for the terms, conditions, and provisions appearing in or
modified by this License.

IN WITNESS WHEREOF, this License has been executed by the duly authorized
representatives of each party, as of the Effective Date.

Bechtel Corporation

Wireless Facilities, Inc.

 

 

By:

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

Lester Hurst

Name:

Masood Tayebi

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Title:

Principal Vice President

Title:

CEO

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

80



--------------------------------------------------------------------------------


Appendix B-3 Attachment 1

CONTRACTOR/VENDOR ACKNOWLEDGEMENT

[Name of contractor or vendor], while performing services for Cingular Wireless
LLC (“Cingular”) related to the deployment of wireless telecommunications
networks, is permitted to use Dynamic Tracker™, a proprietary tool developed and
owned by Wireless Facilities, Inc. and licensed to Bechtel Corporation
(“Contractor”), but only in accordance with the following conditions. 
______________

[Name of contractor or vendor]:

 

1.

 

Acknowledges that Dynamic Tracker TM and any and all associated documentation
are licensed to Contractor and nothing in this License shall convey an ownership
right to it, in whole or in part;

 

 

 

 

 

2.

 

Acknowledges that the information, data, text, software, images, graphics,
messages, layout, design, and other content contained on Dynamic Tracker and the
website are proprietary and are provided solely in accordance with Contractor’s
rights of use, and that elements of Dynamic Tracker TM, including the content,
are protected by trade dress, trademark, unfair competition, copyright and other
laws and may not be displayed reformatted, reproduced, transmitted, distributed,
disseminated, sold, published, or broadcast, in whole or in part;

 

 

 

 

 

3.

 

Shall not upload, post, reproduce, or distribute any information, software, or
other material protected by copyright or other intellectual property rights;

 

 

 

 

 

4.

 

Shall take reasonable measures to protect its own system and transmissions from
viruses and further agrees not to upload post, e-mail, or otherwise transmit any
material that might contain viruses or any other computer code, files, or
programs which might interrupt, limit, or interfere with the functionality of
any computer software or hardware or telecommunications equipment; and

 

 

 

 

 

5.

 

Shall not use any portion of Dynamic Tracker TM or the website to create,
directly or indirectly, any database or other product directly competitive with
Dynamic TrackerTM.

 

Signed: 

 

 

--------------------------------------------------------------------------------

 

Contractor Name:

 

 

--------------------------------------------------------------------------------



 

Date:

 

 

--------------------------------------------------------------------------------



 

 

81